 

Exhibit 10.1

 

EXECUTION VERSION

 

 

 

MASTER REPURCHASE AGREEMENT

 

Dated as of December 27, 2016

 

between

 

GOLDMAN SACHS BANK USA,

as Purchaser,

 

and

 

RFT GS LOAN, LLC,

as Seller

 

 

  

   

 

 

Table of Contents

 

  Page     ARTICLE 1 APPLICABILITY 1     ARTICLE 2 DEFINITIONS 1     ARTICLE 3
INITIATION; CONFIRMATION; TERMINATION; EXTENSION 22     ARTICLE 4 MARGIN
MAINTENANCE 31     ARTICLE 5 PAYMENTS; COLLECTION ACCOUNT 31     ARTICLE 6
REQUIREMENTS OF LAW; ALTERNATIVE RATE 33     ARTICLE 7 SECURITY INTEREST 35    
ARTICLE 8 TRANSFER AND CUSTODY 37     ARTICLE 9 SALE, TRANSFER, HYPOTHECATION OR
PLEDGE OF PURCHASED ASSETS 38     ARTICLE 10 REPRESENTATIONS AND WARRANTIES 38  
  ARTICLE 11 NEGATIVE COVENANTS OF SELLER 44     ARTICLE 12 AFFIRMATIVE
COVENANTS OF SELLER 46     ARTICLE 13 SINGLE PURPOSE ENTITY COVENANTS 50    
ARTICLE 14 EVENTS OF DEFAULT; REMEDIES 52     ARTICLE 15 SET-OFF 58     ARTICLE
16 SINGLE AGREEMENT 59     ARTICLE 17 RECORDING OF COMMUNICATIONS 59     ARTICLE
18 NOTICES AND OTHER COMMUNICATIONS 59     ARTICLE 19 ENTIRE AGREEMENT;
SEVERABILITY 60     ARTICLE 20 NON-ASSIGNABILITY 60     ARTICLE 21 GOVERNING LAW
61     ARTICLE 22 WAIVERS AND AMENDMENTS 61     ARTICLE 23 INTENT 61     ARTICLE
24 DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS 62     ARTICLE 25 CONSENT
TO JURISDICTION; WAIVERS 63     ARTICLE 26 NO RELIANCE 64     ARTICLE 27
INDEMNITY AND EXPENSES 65     ARTICLE 28 DUE DILIGENCE 66     ARTICLE 29
SERVICING 67     ARTICLE 30 MISCELLANEOUS 68

 

 i 

 

 

EXHIBITS

 

EXHIBIT I Names and Addresses for Communications between Parties EXHIBIT II Form
of Confirmation Statement EXHIBIT III Authorized Representatives of Seller
EXHIBIT IV Form of Power of Attorney EXHIBIT V Representations and Warranties
Regarding Individual Purchased Assets EXHIBIT VI Asset Information EXHIBIT VII
Advance Procedures EXHIBIT VIII Form of Margin Call EXHIBIT IX [Reserved]
EXHIBIT X Form of Covenant Compliance Certificate EXHIBIT XI [Reserved] EXHIBIT
XII Form of Escrow Agreement EXHIBIT XIII List of Prohibited Assignees EXHIBIT
XIV Form of Custodial Agreement

 

 ii 

 

 

MASTER REPURCHASE AGREEMENT

 

MASTER REPURCHASE AGREEMENT, dated as of December 27, 2016 (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
this “Agreement”), by and between GOLDMAN SACHS BANK USA, a New York State
member bank (including any successor thereto, “Purchaser”) and RFT GS LOAN, LLC,
a Delaware limited liability company (“Seller”).

 

ARTICLE 1

 

APPLICABILITY

 

Subject to the terms of the Transaction Documents, from time to time the parties
hereto may enter into transactions in which Seller will sell to Purchaser all of
Seller’s right, title and interest in and to certain Eligible Assets (as defined
herein) and the other related Purchased Items (as defined herein) (collectively,
the “Assets”) against the transfer of funds by Purchaser to Seller, with a
simultaneous agreement by Purchaser to re-sell back to Seller, and by Seller to
repurchase, such Assets at a date certain or on demand, against the transfer of
funds by Seller to Purchaser. Each such transaction shall be referred to herein
as a “Transaction” and, unless otherwise agreed in writing by Seller and
Purchaser, shall be governed by this Agreement, including each Confirmation and
any supplemental terms or conditions contained in any other exhibits identified
herein as applicable hereunder. Each individual transfer of an Eligible Asset
shall constitute a distinct Transaction. Notwithstanding any provision or
agreement herein, this Agreement is not a commitment by Purchaser to engage in
Transactions, but sets forth the requirements under which Purchaser would
consider entering into Transactions from time to time. At no time shall
Purchaser be obligated to purchase or effect the transfer of any Eligible Asset
from Seller to Purchaser.

 

ARTICLE 2

 

DEFINITIONS

 

The following capitalized terms shall have the respective meanings set forth
below.

 

“A-Note” shall mean a senior or pari passu senior Mortgage Note evidencing a
senior position in a Mortgage Loan.

 

“Accelerated Repurchase Date” shall have the meaning specified in Article 14(b).

 

“Accepted Servicing Practices” shall mean with respect to any Purchased Asset,
those mortgage loan or participation interest servicing practices of prudent
mortgage lending institutions that service mortgage loans and/or participation
interests of the same type as such Purchased Asset in the state where the
related underlying real estate directly or indirectly securing or supporting
such Purchased Asset is located.

 

“Account Bank” shall mean Wells Fargo Bank, National Association, or any
successor approved by Purchaser in its sole discretion.

 

   

 

 

“Account Control Agreement” shall mean an Account Control Agreement, to be
entered into on or prior to the Purchase Date of the initial Transaction
hereunder, among Purchaser, Seller and Account Bank, as the same may be amended,
modified and/or restated from time to time, and/or any replacement agreement,
for purposes, inter alia, of perfecting Purchaser’s security interest in the
Collection Account as provided in Article 7 of this Agreement.

 

“Act of Insolvency” shall mean, with respect to any Person, (a) the commencement
by such Person as debtor or with the authorization of such Person of any case or
proceeding under any bankruptcy, insolvency, reorganization, liquidation,
moratorium, dissolution, delinquency or similar law relating to the protection
of creditors, or (b) suffering any such petition or proceeding to be commenced
by another Person which (i) is consented to, solicited by, colluded with or not
timely contested by such Person, (ii) results in the entry of an order for or
decree for relief, or (iii) remains unstayed and in effect for a period of sixty
(60) days, (c) the seeking or consenting to the appointment of a receiver,
trustee, custodian or similar official for such Person or all or substantially
all of the property of such Person; (d) the appointment of a receiver,
conservator, or manager for such Person by any governmental agency or authority
having the jurisdiction to do so; (e) the making by such Person of a general
assignment for the benefit of creditors; (f) the admission by such Person in
writing of its inability to, or intention not to, pay its debts or discharge its
obligations as they become due or mature (including, without limitation, its
obligations under any Transaction Documents); or (g) that any Governmental
Authority or agency or any person, agency or entity acting or purporting to act
under Governmental Authority shall have taken any action to condemn, seize or
appropriate, or to assume custody or control of, all or substantially all of the
property of such Person, or shall have taken any action to displace the
management of such Person or to curtail its authority in the conduct of the
business of such Person.

 

“Additional Capital Costs” shall have the meaning specified in Article 3(i).

 

“Affiliate” shall mean, when used with respect to any specified Person, (a) any
other Person directly or indirectly controlling, controlled by, or under common
control with, such Person or (b) any “affiliate” of such Person, as such term is
defined in the Bankruptcy Code. Control shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise and “controlling” and “controlled” shall have meanings
correlative thereto.

 

“Agreement” shall have the meaning specified in the introductory paragraph
hereof.

 

“Alternative Rate” shall have the meaning specified in Article 6(b).

 

“Alternative Rate Transaction” shall mean, any Transaction with respect to which
the Pricing Rate is determined with reference to the Alternative Rate.

 

“Amortization Extension Period” shall mean an extension period commencing on the
first day after the Stated Termination Date or the end of the Extension Period
(as applicable) and ending on the date on which the payment in full of the
unpaid principal balance of the last remaining Purchased Asset then subject to a
Transaction occurs; provided, however, that for purposes of determining the end
of the Amortization Extension Period, no extension of the maturity date of any
Purchased Asset shall be permitted without the consent of the Purchaser given in
its sole and absolute discretion.

 

 2 

 

 

“Amortization Period Fee” shall have the meaning specified in the Fee Letter.

 

“Anti-Money Laundering Laws” shall have the meaning specified in Article 10(ll).

 

“Appraised Value” shall mean the as-is market value of the underlying Mortgaged
Property relating to a Purchased Asset, based on the most recent appraisal
delivered by Seller to Purchaser, pursuant to the terms of this Agreement.

 

“Asset Information” shall mean, with respect to each Purchased Asset, the
information set forth in Exhibit VI attached hereto.

 

“Asset Schedule and Exception Report” shall have the meaning specified in the
Custodial Agreement.

 

“Assets” shall have the meaning specified in Article 1.

 

“Average Outstanding Facility Purchase Price” shall mean, in connection with the
conditions to Seller’s election of the Extension Period, the sum of the
Outstanding Facility Purchase Price on each day during the period from (and
including) the Closing Date and to (and excluding) the Stated Termination Date
(taking into account all purchases and repurchases on such day) divided by the
number of days in such period.

 

“Bankruptcy Code” shall mean The United States Bankruptcy Code of 1978, as
amended from time to time.

 

“Business Day” shall mean a day other than (a) a Saturday or Sunday, or (b) a
day in which the New York Stock Exchange or banks in the State of New York are
authorized or obligated by law or executive order to be closed.

 

“Breakage Costs” shall have the meaning specified in Article 27(b).

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent equity ownership interests in a Person which is not a
corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, and any and all warrants
or options to purchase any of the foregoing.

 

“Capitalized Lease Obligations” shall mean obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on the balance sheet
prepared in accordance with GAAP of the applicable Person as of the applicable
date.

 

 3 

 

 

“Change of Control” shall mean the occurrence of any of the following events:
(a) any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the beneficial owner, directly or indirectly,
of 25% or more of the total voting power of all classes of Capital Stock of
Guarantor entitled to vote generally in the election of the directors or (b) the
Guarantor shall cease to directly own and control, of record and beneficially,
100% of the Capital Stock of Seller.

 

“Clean Up Repurchase Condition” shall mean, at Purchaser’s sole election, at any
time during the Amortization Extension Period when either (i) the aggregate
outstanding Purchase Price of all Purchased Assets subject to a Transaction is
less than $45,000,000 or (ii) three (3) or fewer Purchased Assets are subject to
a Transaction hereunder.

 

“Clean Up Repurchase Notice” shall have the meaning specified in Article 3(i).

 

“Closing Date” shall mean December 27, 2016.

 

“Collateral” shall have the meaning specified in Article 7(b).

 

“Collection Account” shall have the meaning specified in Article 5(d).

 

“Concentration Limits” shall have the meaning set forth in the Fee Letter.

 

“Confirmation” shall have the meaning specified in Article 3(c)(iii).

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” and the correlative meanings of the terms “Controlled By” and “Under
Common Control With” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting shares or partnership interests,
or of the ability to exercise voting power by contract or otherwise.

 

“Covenant Compliance Certificate” shall mean a properly completed and executed
Covenant Compliance Certificate substantially in the form of Exhibit X hereto.

 

“Custodial Agreement” shall mean the Custodial Agreement, to be entered into on
or prior to the Purchase Date of the initial Transaction hereunder in form and
substance substantially similar to Exhibit XIV hereto, by and among Custodian,
Seller and Purchaser, as the same may be amended, modified and/or restated from
time to time, and/or any replacement agreement.

 

“Custodial Delivery” shall mean compliance by Seller with the delivery
obligations set forth in Section 2.01 of the Custodial Agreement.

 

 4 

 

 

“Custodian” shall mean Wells Fargo Bank, N.A., or any successor custodian
approved by Purchaser in its sole discretion.

 

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

 

“Defaulted Asset” shall mean any Asset (a) that is thirty (30) days or more
delinquent beyond any applicable grace periods in the payment of principal,
interest, fees or other amounts payable under the terms of the related Purchased
Asset Documents, (b) as to which an Act of Insolvency shall have occurred with
respect to the related Mortgagor or guarantor or (c) as to which a material
non-monetary default shall have occurred under any related Purchased Asset
Document and continued for thirty (30) days beyond any applicable grace periods.

 

“Default Threshold” shall have the meaning specified in the Fee Letter.

 

“Dollars” and “$” shall mean freely transferable lawful money of the United
States of America.

 

“Due Diligence Package” shall have the meaning specified in Exhibit VII to this
Agreement.

 

“Early Repurchase Date” shall have the meaning specified in Article 3(d).

 

“Eligible Asset” shall mean any Mortgage Loan, Senior Note or Senior
Participation Interest (a) that is approved by Purchaser in its sole and
absolute discretion, (b) that satisfies the Eligibility Criteria, and (c) with
respect to which the applicable representations and warranties set forth in this
Agreement (including the exhibits hereto) are true and correct in all material
respects, except to the extent disclosed in a Requested Exceptions Report
approved by Purchaser in writing.

 

“Eligibility Criteria” shall mean: (a) with respect to any Mortgage Loan, such
Mortgage Loan (i) is originated or acquired by Seller or an Affiliate of Seller,
(ii) is not and has not since its origination been a Defaulted Asset, (iii)
satisfies Seller’s underwriting guidelines as of the applicable Purchase Date,
(iv) is fully disbursed, except for customary holdbacks, reserves, escrows and
future advances for interest, repairs, tenant improvements, leasing commissions
and capital improvements (provided, for avoidance of doubt, that no Mortgage
Loan shall constitute a construction loan or land loan), (v) accrues interest at
a floating rate based on LIBOR, (vi)  has a LIBOR cap in place that is
acceptable to Purchaser in its sole discretion, exercised in good faith,
(vii) has a term to maturity of no greater than five (5) years (at origination);
(viii) is not, and has not previously been, subject to a mandatory repurchase
event or similar event under any other warehouse or repurchase facility,
(viii) has an underlying Mortgagor that is a bankruptcy remote special purpose
entity (to the extent required pursuant to applicable rating agency criteria),
(ix) is secured by a first Lien mortgage or deed of trust on an Eligible
Property Type, (x) as of the applicable Purchase Date, the Mortgaged Property
LTV of such Mortgage Loan does not exceed the Mortgaged Property LTV Threshold,
(xi) the outstanding principal balance of the Mortgage Loan on the related
Purchase Date is greater than or equal to $5,000,000.00 and less than or equal
to $60,000,000.00, (xii) will not cause Seller to violate any Concentration
Limits if such Mortgage Loan is included as a Purchased Asset, and (xiii) is not
a construction loan or a loan secured by raw, vacant or unimproved land
(provided, for the avoidance of doubt, that loan proceeds may be used for
capital improvements and/or tenant improvements); or (b) with respect to any
Senior Note or Senior Participation Interest, the related Mortgage Loan
satisfies the criteria set forth in clause (a) above.

 

 5 

 

 

“Eligible Property Types” shall mean office, retail, industrial, hospitality,
multi-family, manufactured housing or properties made up of any combination of
the foregoing.

 

The Eligible Property Type criteria set forth herein may be expanded by
Purchaser in its sole and absolute discretion with respect to any new Eligible
Assets proposed to be purchased by the Purchaser under this Agreement.

 

“Equity Pledge Agreement” shall mean that certain Pledge and Security Agreement
(Guarantor), dated as of the Closing Date, from Guarantor in favor of Purchaser,
in form and substance acceptable to Purchaser, as the same may be amended,
modified and/or restated from time to time, and/or any replacement agreement.

 

“Equity Pledged Collateral” shall mean the “Pledged Collateral” as defined in
the Equity Pledge Agreement.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (a) described in Section 414(b) or (c) of
the Internal Revenue Code of which Seller is a member and (b) solely for
purposes of potential liability under Section 302 of ERISA and Section 412 of
the Internal Revenue Code, described in Section 414(m) or (o) of the Internal
Revenue Code of which Seller is a member.

 

“Escrow Agreement” shall mean an agreement substantially in the form of
Exhibit XII hereto or such other form as may be approved by Purchaser in its
sole discretion, exercised in good faith, delivered by a Settlement Agent to
Purchaser and Custodian.

 

“Event of Default” shall have the meaning specified in Article 14(a).

 

“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.

 

 6 

 

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to Purchaser or any Permitted Transferee, or required to be withheld or
deducted from a payment to or for the account of Purchaser or Permitted
Transferee, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of Purchaser or Permitted Transferee being organized under
the laws of, or having its principal office or the office from which it books
the Transactions located in, the jurisdiction imposing such Tax (or any
political subdivision thereof), (ii) that are Other Connection Taxes, or (iii)
where such Purchaser or Permitted Transferee is treated as a non-U.S.
partnership for tax purposes and the tax status of a partner in such partnership
is determinative of the obligation to pay Taxes, the later of the date on which
such Purchaser or Permitted Transferee acquired its applicable ownership
interest in the Transactions or the date of which the affected partner of such
Purchaser or Permitted Transferee, (b) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of Purchaser or Permitted Transferee with
respect to an interest under this Agreement pursuant to a law in effect on the
date on which (i) such Purchaser or Permitted Transferee acquires such interest
hereunder or (ii) Purchaser or Permitted Transferee changes the office from
which it books the Transactions, (c) Taxes attributable to Purchaser’s failure
to comply with Article 30(j), and (d) any withholding Taxes imposed under FATCA.

 

“Exit Fee” shall have the meaning specified in the Fee Letter.

 

“Extension Fee” shall have the meaning specified in the Fee Letter.

 

“Extension Period” shall have the meaning specified in Article 3(f).

 

“Facility Availability Period Expiration Date” shall mean the day that is the
earlier of (i) the Stated Termination Date, as such date may be extended for a
period not to exceed the Extension Period pursuant to Article 3(f) and (ii) any
Accelerated Repurchase Date.

 

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Purchaser from three (3) federal funds
brokers of recognized standing selected by it; provided, that such selected
brokers shall be the same brokers as selected for all of Purchaser’s other
repurchase customers where the Federal Funds Rate is to be applied, to the
extent such brokers are available.

 

“Fee Letter” shall mean the letter agreement, dated as of the Closing Date, from
Purchaser and accepted and agreed by Seller, as the same may be amended,
modified and/or restated from time to time, and/or any replacement agreement.

 

“Funding Fee” shall have the meaning specified in the Fee Letter.

 

“Filings” shall have the meaning specified in Article 7(c).

 

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.

 

“Future Advance Failure” shall have the meaning specified in Article 12(n).

 

“Future Advance Purchased Asset” shall mean any Purchased Asset approved by
Purchaser, in its sole and absolute discretion, with respect to which less than
the full principal amount is funded at origination and Seller is obligated,
subject to the satisfaction of certain conditions precedent under the related
Purchased Asset Documents, to make additional advances in the future to the
related Mortgagor. For the avoidance of doubt, Purchaser shall be under no
obligation to make any additional advances under any Future Advance Purchased
Asset.

 

 7 

 

 

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

 

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Guarantor” shall mean Realty Finance Trust, Inc., a Maryland corporation, and
its successors in interest.

 

“Guaranty” shall mean the Guaranty, dated as of the Closing Date, from Guarantor
in favor of Purchaser, in form and substance acceptable to Purchaser, as the
same may be amended, modified and/or restated from time to time, and/or any
replacement agreement.

 

“Indebtedness” shall mean, for any Person, without duplication (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
the issuance and sale of debt securities or the sale of property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within ninety (90) days of the date the respective
goods are delivered or the respective services are rendered; (c) Indebtedness of
others secured by a lien on the property of such Person, whether or not the
respective Indebtedness so secured has been assumed by such Person;
(d) obligations (contingent or otherwise) of such Person in respect of letters
of credit or similar instruments issued or accepted by banks and other financial
institutions for account of such Person; (e) obligations of such Person under
repurchase agreements, sale/buy-back agreements or like arrangements;
(f) Indebtedness of others guaranteed by such Person; (g) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; (h) without duplication of any other clause of this
definition, Recourse Indebtedness of such Person; (i) Indebtedness of general
partnerships of which such Person is secondarily or contingently liable (other
than by endorsement of instruments in the course of collection), whether by
reason of any agreement to acquire such indebtedness to supply or advance sums
or otherwise; (j) Capitalized Lease Obligations of such Person; (k) all net
liabilities or obligations under any interest rate, interest rate swap, interest
rate cap, interest rate floor, interest rate collar, or other hedging instrument
or agreement; and (l) all obligations of such Person under Financing Leases.

 

“Indemnified Amounts” and “Indemnified Parties” shall each have the respective
meanings specified in Article 27(a).

 

 8 

 

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of Seller
under any Transaction Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Independent Manager” shall mean shall mean a natural Person who (a) is not at
the time of initial appointment and has never been, and will not while serving
as Independent Manager be: (i) a stockholder, director, officer, employee,
partner, member (other than a “special member” or “springing member”), manager
(with the exception of serving as the Independent Manager of Seller or any
Affiliate of Seller), attorney or counsel of any Seller Party or any Affiliate
or equity owner of any Seller Party; (ii) a customer, supplier or other Person
who derives any of its purchases or revenues (other than any revenue derived
from serving as the Independent Manager of such party) from its activities with
any Seller Party, or any Affiliate or equity owner of any Seller Party; (iii) a
Person controlling or under common control with any such stockholder, director,
officer, employee, partner, member, manager, attorney, counsel, equity owner,
customer, supplier or other Person of any Seller Party or any Affiliate or
equity owner of any Seller Party; or (iv) a member of the immediate family of
any such stockholder, director, officer, employee, partner, member, manager,
attorney, counsel, equity owner, customer, supplier or other Person of any
Seller Party or any Affiliate or equity owner of any Seller Party and (b) has
(i) prior experience as an independent director or independent manager for a
corporation, a trust or limited liability company whose charter documents
required the unanimous consent of all independent directors or independent
managers thereof before such corporation, trust or limited liability company
could consent to the institution of bankruptcy or insolvency proceedings against
it or could file a petition seeking relief under any applicable federal or state
law relating to bankruptcy and (ii) at least three (3) years of employment
experience and who is provided by CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company or Stewart Management
Company, or if none of these companies is then providing professional
independent directors, another nationally recognized company acceptable to
Purchaser, that is not an Affiliate of Seller and that provides, inter alia,
professional independent directors or independent managers in the ordinary
course of their respective business to issuers of securitization or structured
finance instruments, agreements or securities or lenders originating commercial
real estate loans for inclusion in securitization or structured finance
instruments, agreements or securities (a “Professional Independent Manager”) and
is an employee of such a company or companies at all times during his or her
service as an Independent Manager. A natural Person who satisfies the foregoing
definition except for being (or having been) the independent director or
independent manager of a “special purpose entity” Affiliated with any Seller
Party (provided such Affiliate does not or did not own a direct or indirect
equity interest in Seller) shall not be disqualified from serving as an
Independent Manager, provided that such natural Person satisfies all other
criteria set forth above and that the fees such individual earns from serving as
independent director or independent manager of Affiliates of Seller or in any
given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year. A natural Person who satisfies the
foregoing definition other than clause (a)(ii) shall not be disqualified from
serving as an Independent Manager if such individual is a Professional
Independent Manager and such individual complies with the requirements of the
previous sentence.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

 9 

 

 

“LIBOR” shall mean, with respect to each Pricing Rate Period, the rate
determined by Purchaser to be (i) the per annum rate for one (1) month deposits
in Dollars, which appears on the Reuters Screen LIBOR01 Page (or any successor
thereto) as the London Interbank Offering Rate as of 11:00 a.m., London time, on
the Pricing Rate Determination Date (rounded upwards, if necessary, to the
nearest 1/1000 of 1%); (ii) if such rate does not appear on said Reuters Screen
LIBOR01 Page, the arithmetic mean (rounded as aforesaid) of the offered
quotations of rates obtained by Purchaser from the Reference Banks for one (1)
month deposits in Dollars to prime banks in the London Interbank market as of
approximately 11:00 a.m., London time, on the Pricing Rate Determination Date
and in an amount that is representative for a single transaction in the relevant
market at the relevant time; or (iii) if fewer than two (2) Reference Banks
provide Purchaser with such quotations, the rate per annum which Purchaser
determines to be the arithmetic mean (rounded as aforesaid) of the offered
quotations of rates which major banks in New York, New York selected by
Purchaser are quoting at approximately 11:00 a.m., New York City time, on the
Pricing Rate Determination Date for loans in Dollars to leading European banks
for a period equal to the applicable Pricing Rate Period in amounts of not less
than $1,000,000.00; provided, that such selected banks shall be the same banks
as selected for all of Purchaser’s other repurchase customers where LIBOR is to
be applied, to the extent such banks are available. Purchaser’s determination of
LIBOR shall be binding and conclusive on Seller absent manifest error. LIBOR may
or may not be the lowest rate based upon the market for U.S. Dollar deposits in
the London Interbank Eurodollar Market at which Purchaser prices loans on the
date which LIBOR is determined by Purchaser as set forth above. Notwithstanding
the foregoing, in no event shall LIBOR be less than 0.25%.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing), and the
filing of any financing statement under the UCC or comparable law of any
jurisdiction in respect of any of the foregoing.

 

“Litigation Threshold” shall have the meaning specified in the Fee Letter.

 

“London Business Day” shall mean any day other than (a) a Saturday, (b) a Sunday
or (c) any other day on which commercial banks in London, England are not open
for business.

 

 10 

 

 

“Mandatory Early Repurchase Event” shall mean, with respect to any Purchased
Asset, that (a) such Purchased Asset is determined by Purchaser, in its sole
discretion, exercised in good faith, not to be an Eligible Asset, (b) such
Purchased Asset is subject to a breach of a representation and warranty set
forth in Exhibit V hereto in any material respect, as determined by Purchaser in
its sole discretion, exercised in good faith (except to the extent disclosed in
a Requested Exceptions Report and approved by Purchaser in writing), (c) a
material document required to be included in the Purchased Asset File for such
Purchased Asset has not been delivered to the Custodian in accordance with the
terms of the Custodial Agreement (after giving effect to all extensions and cure
periods provided thereunder), (d) such Purchased Asset has been released from
the possession of the Custodian under the Custodial Agreement to the Seller for
a period in excess of the time period permitted under the Custodial Agreement,
(e) an Act of Insolvency has occurred with respect to any co-participant or any
other Person having an interest in such Purchased Asset or any related Mortgaged
Property that is pari passu in right of payment or priority with the rights of
Purchaser in such Purchased Asset, (f) such Purchased Asset is determined by
Purchaser, in its sole discretion, exercised in good faith, to be a Defaulted
Asset, (g) such Purchased Asset is the subject of litigation alleging a Future
Advance Failure, (h) such Purchased Asset has not been repurchased on the
applicable Repurchase Date, (i) the maturity date or the payment in full (after
application of any Principal Payments received pursuant to Article 5 of this
Agreement) of the unpaid principal balance of such Purchased Asset (as same may
be extended pursuant to the Purchased Asset Documents), or (j) the failure of
any Purchased Asset to qualify for safe harbor treatment as contemplated in
Article 23 of this Agreement.

 

“Margin Amount” shall mean, with respect to any Purchased Asset on any date, an
amount equal to (a) the lesser of (i) the unpaid principal balance of such
Purchased Asset and (ii) the Market Value of such Purchased Asset, multiplied by
(b) the Purchase Price Percentage for such Purchased Asset.

 

“Margin Call” shall have the meaning specified in Article 4(a).

 

“Margin Deficit” shall mean an amount determined by Purchaser in its sole
discretion, exercised in good faith, as of any date, as follows:

 

(a)          with respect to any Margin Deficit Event described in clause (i) of
the definition of “Margin Deficit Event,” the Margin Deficit shall be equal to
an amount which, after payment of such amount, will cause the Portfolio Purchase
Price Debt Yield to be equal to the Purchase Date Portfolio Purchase Price Debt
Yield;

 

(b)          with respect to any Margin Deficit Event described in clause (ii)
of the definition of “Margin Deficit Event,” the Margin Deficit for the
applicable Purchased Asset shall be equal to an amount which, after payment of
such amount (and application thereof to reduce the Repurchase Price), will
result in a Purchase Price LTV for the applicable Purchased Asset equal to the
Purchase Price LTV of such Purchased Asset on the Purchase Date therefor, as set
forth in the related Confirmation; and

 

(c)          with respect to any Margin Deficit Event described in clause (iii)
of the definition of “Margin Deficit Event,” the Margin Deficit for the
applicable Purchased Asset shall be an amount equal to the positive difference
(if any) between the Repurchase Price of such Purchased Asset and the Margin
Amount for such Purchased Asset, provided, however, that, if the Market Value of
such Purchased Asset (net of any Principal Payment that was received with
respect to such Purchased Asset) has declined by thirty percent (30%) or more
since the Purchase Date of such Purchased Asset, then the Margin Deficit for
such applicable Purchased Asset shall include an additional amount equal to the
excess of such decline in Market Value over thirty percent (30%) of the Market
Value of such Purchased Asset on the Purchase Date of such Purchased Asset (net
of any Principal Payments), as determined by Purchaser in its sole discretion;

 

 11 

 

 

provided, that, if more than one Margin Deficit exists with respect to any of
(a), (b) or (c), above, on any date, then the Margin Deficit on such date shall
be equal to the greatest Margin Deficit then applicable.

 

“Margin Deficit Event” shall mean, at any time, the occurrence or existence of
any of the following, as determined by Purchaser in its sole discretion,
exercised in good faith:

 

(i)          the Portfolio Purchase Price Debt Yield is less than the Minimum
Portfolio Purchase Price Debt Yield;

 

(ii)         a decline in the Property Value of the Mortgaged Property or
Mortgaged Properties (in the aggregate) securing any Purchased Asset since the
Purchase Date thereof of ten percent (10%) or more as determined by Purchaser in
its sole discretion exercised in good faith; and/or

 

(iii)        a decline in the Market Value of any Purchased Asset (as reduced by
any Principal Payment received with respect to such Purchased Asset) since the
Purchase Date thereof of twenty percent (20%) or more, as determined by
Purchaser in its reasonable discretion, exercised in good faith.

 

“Market Value” shall mean, with respect to any Purchased Asset as of any
relevant date, the market value for such Purchased Asset on such date as
determined by Purchaser in its reasonable discretion exercised in good faith.
Without limiting the foregoing, the Market Value shall be deemed to be zero with
respect to any Purchased Asset subject to a Mandatory Early Repurchase Event.

 

The Market Value of each Purchased Asset may be determined by Purchaser on each
Business Day during the term of this Agreement.

 

“Material Action” shall mean any (i) material extension, amendment, waiver,
termination, rescission, cancellation, release or any other material
modification to the terms or conditions of any Purchased Asset Documents, (ii)
material waiver, termination, rescission, cancellation, release or any other
material modification of any collateral, guaranty or indemnity for any Purchased
Asset or Purchased Asset Documents, or (iii) the exercise of any material right
or remedy of a holder (including all lending, corporate rights, remedies,
consents, approvals and waivers) of any Purchased Asset or Purchased Asset
Document; provided, however, that administrative or ministerial waivers or
approvals granted by Seller for which there is no material lender discretion
pursuant to the applicable Purchased Asset Documents shall not be considered a
Material Action.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, condition (financial or otherwise), assets, operations or
prospects of any Seller Party (provided, that with respect to the financial
condition of Guarantor, an event shall be deemed not to have a Material Adverse
Effect unless such event results in a breach of any financial covenant set forth
in Article 5(k) of the Guaranty; (b) the ability of any Seller Party to perform
its obligations under any of the Transaction Documents in all material respects,
(c) the validity or enforceability of any of the Transaction Documents or (d)
the rights and remedies of Purchaser under any of the Transaction Documents, in
each case, as determined by Purchaser in its sole discretion exercised in good
faith.

 

 12 

 

 

“Maximum Facility Purchase Price” shall have the meaning specified in the Fee
Letter.

 

“Maximum Purchase Price Percentage” shall have the meaning specified in the Fee
Letter.

 

“Minimum Initial Term Purchase Price Differential Amount” shall have the meaning
specified in the Fee Letter.

 

“Minimum Portfolio Purchase Price Debt Yield” shall have the meaning specified
in the Fee Letter.

 

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first Lien on or a first priority
ownership interest in, in each case, (i) an estate in fee simple in real
property and the improvements thereon or (ii) a ground lease, securing a
Mortgage Note or similar evidence of indebtedness.

 

“Mortgage Loan” shall mean a whole mortgage loan that is secured by a first Lien
on one or more stabilized Eligible Property Types.

 

“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage.

 

“Mortgaged Property” shall mean, in the case of (a) a Mortgage Loan, the
mortgaged property securing such Mortgage Loan; and (b) a Participation
Interest, the mortgaged property securing the Mortgage Loan in which such
Participation Interest represents a participation, as applicable.

 

“Mortgaged Property LTV” shall mean, on any date with respect to any Purchased
Asset, a fraction (expressed as a percentage) (A) the numerator of which is the
unpaid principal balance of the related Purchased Asset and (B) the denominator
of which is the “as-is” Appraised Value of the related Mortgaged Property.

 

“Mortgaged Property LTV Threshold” shall have the meaning set forth in the Fee
Letter.

 

“Mortgagor” shall mean the obligor on a Mortgage Note and the grantor of the
related Mortgage.

 

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been, or were required to
have been, made by Seller or any ERISA Affiliate and that is covered by Title IV
of ERISA.

 

 13 

 

 

“Net Cash Flow” shall mean, with respect to any Purchased Asset, at any time,
all monies collected from or in respect of such Purchased Asset, including
without limitation, payments of interest, principal, insurance and liquidation
proceeds which are applied to the outstanding principal balance of the loan
(without duplication of any principal payment), payments in respect of any
associated hedging transaction entered into by the related Mortgagor with
respect to such Purchased Asset (without duplication of any interest payment),
and all proceeds from sale or other disposition of such Purchased Asset or
Mortgage Loan. For the avoidance of doubt, Net Cash Flow shall not include
origination fees and expense deposits paid by the Mortgagors in connection with
the origination and closing of the Purchased Asset or any amounts deposited into
an escrow, reserve or similar account pursuant to and in accordance with the
related Purchased Asset Documents.

 

“Originator” shall mean Realty Finance Operating Partnership, L.P., a Delaware
limited partnership, and its successors-in-interest.

 

“Originator Financing Statement” shall have the meaning specified in Article
3(b).

 

“Originator Pledge Agreement” shall mean that certain Pledge and Security
Agreement (Originator), dated as of the Closing Date, from Originator in favor
of Purchaser, in form and substance acceptable to Purchaser, as the same may be
amended, modified and/or restated from time to time, and/or any replacement
agreement.

 

“Originator Pledged Collateral” shall have the meaning specified in the
Originator Pledge Agreement.

 

“Other Connection Taxes” shall mean Taxes imposed as a result of a present or
former connection between Purchaser and the jurisdiction imposing such Taxes
(other than a connection arising from Purchaser having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Transaction Document, or sold or
assigned an interest in any Transaction or Transaction Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, the execution, delivery, performance, enforcement or registration of,
from the receipt or perfection of a security interest under, or otherwise with
respect to, any Transaction Document.

 

“Outstanding Facility Purchase Price” shall mean, on any date, the aggregate
Purchase Prices of all Purchased Assets then subject to a Transaction.

 

“Participant Register” shall have the meaning specified in Article 20(d).

 

“Participation Certificate” shall mean the original participation certificate,
if any, that was executed and delivered in connection with a Participation
Interest.

 

“Participation Interest” shall mean a participation interest in a Mortgage Loan.

 

“Patriot Act” shall have the meaning specified in Article 10(ii).

 

“Permitted Action” Any action with respect to a Purchased Asset that is not a
Material Action.

 

 14 

 

 

“Permitted Transferee” shall mean, (a) if no Event of Default has occurred and
is continuing, any Person who is (i) a Qualified Transferee and (ii) not a
Prohibited Assignee and, (b) if an Event of Default has occurred and is
continuing, any Person.

 

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust, joint
stock company, joint venture, unincorporated organization, or any other entity
of whatever nature, or a Governmental Authority.

 

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Internal Revenue Code,
other than a Multiemployer Plan.

 

“Portfolio Purchase Price Debt Yield” shall mean, as of any date of
determination, a fraction (expressed as a percentage) (a) the numerator of which
is the aggregate Underwritten Net Operating Income for each Mortgaged Property
or Mortgaged Properties securing a Purchased Asset then subject to a
Transaction, as reasonably determined by Purchaser in its sole discretion,
exercised in good faith, and (b) the denominator of which is the Outstanding
Facility Purchase Price.

 

“Pre-Purchase Due Diligence” shall have the meaning specified in Article 3(c).

 

“Pre-Purchase Legal/Due Diligence Review Fee” shall have the meaning specified
in the Fee Letter.

 

“Pricing Rate” shall mean, for any Pricing Rate Period, an annual rate equal to
the sum of (i) LIBOR for the applicable Pricing Rate Period and (ii) the
relevant Spread for the related Purchased Asset. The Pricing Rate shall be
subject to adjustment and/or conversion as provided in the Transaction Documents
(including, without limitation, as provided in Article 6) or the related
Confirmation.

 

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to any Transaction, the second (2nd) London Business Day
preceding the first day of such Pricing Rate Period.

 

“Pricing Rate Period” shall mean, with respect to any Transaction and any
Remittance Date (a) in the case of the first Pricing Rate Period for any
Purchased Asset, the period commencing on and including the Purchase Date for
such Transaction and ending on and excluding the following Remittance Date, (b)
in the case of any subsequent Pricing Rate Period for such Purchased Asset other
than as provided in clause (c), the period commencing on and including the
immediately preceding Remittance Date and ending on and excluding the following
Remittance Date and (c) in the case of the Pricing Rate Period in which any
Purchased Asset is repurchased, the period commencing on and including the first
day of such Pricing Rate Period and ending on and excluding the date on which
such Purchased Asset is repurchased; provided, that in no event shall any
Pricing Rate Period for a Purchased Asset end subsequent to the Repurchase Date
for such Purchased Asset (or such later date on which the Purchased Asset is
actually repurchased).

 

 15 

 

 

“Principal Payment” shall mean, with respect to any Purchased Asset, any payment
or prepayment of principal received or allocated as principal in respect
thereof.

 

“Prohibited Assignee” shall mean each Person set forth on Exhibit XIII and each
Affiliate of each Person set forth on Exhibit XIII.

 

“Prohibited Person” shall mean (i) a person or entity whose name appears on the
list of Specially Designated Nationals and Blocked Persons by the Office of
Foreign Asset Control (“OFAC”), (ii) any foreign shell bank, and (iii) any
person or entity resident in or whose subscription funds are transferred from or
through an account in a jurisdiction that has been designated as a
non-cooperative with international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering (“FATF”), of which the U.S. is a member
and with which designation the U.S. representative to the group or organization
continues to concur.

 

“Property Value” shall mean, with respect to any Purchased Asset and any date,
the market value of the related Mortgaged Property (or the related Mortgaged
Properties in the aggregate if such Purchased Asset is secured by more than one
Mortgaged Property) as determined by Purchaser in its sole discretion exercised
in good faith.

 

“Purchase Date” shall mean, with respect to any Purchased Asset, the date on
which Purchaser purchases such Purchased Asset from Seller hereunder.

 

“Purchase Date Portfolio Purchase Price Debt Yield” shall mean, as of any date
of determination, a fraction (expressed as a percentage) (a) the numerator of
which is the aggregate sum of the Underwritten Net Operating Income of each
Mortgaged Property or Mortgaged Properties securing a Purchased Asset then
subject to a Transaction as of the Purchase Date of each such Purchased Asset as
set forth in the Confirmation for such Purchased Asset and (b) the denominator
of which is the aggregate sum of the Purchase Price of each Purchased Asset then
subject to a Transaction as of the Purchase Date of each such Purchased Asset,
as set forth in the Confirmation for such Purchased Asset.

 

“Purchase Price” shall mean, with respect to any Purchased Asset, the price at
which such Purchased Asset is transferred by Seller to Purchaser on the
applicable Purchase Date, decreased by (a) the portion of any Principal Payments
on the Purchased Asset that is applied pursuant to Article 5(f) to reduce the
Purchase Price for the Purchased Asset, (b) any amounts applied to reduce the
Purchase Price of the Purchased Asset pursuant to Article 4(a) on account of a
Margin Call and (c) any other amounts applied in accordance herewith to reduce
the Purchase Price for the Purchased Asset. The Purchase Price as of the
Purchase Date for any Purchased Asset shall be an amount (expressed in Dollars)
equal to the product obtained by multiplying the applicable Purchase Price
Percentage (provided that in no event shall the Purchase Price Percentage exceed
the Maximum Purchase Price Percentage), as determined by Purchaser in its sole
and absolute discretion, by the lesser of (x) the unpaid principal balance of
such Purchased Asset and (y) the Market Value of such Purchased Asset.

 

 16 

 

 

“Purchase Price Debt Yield” shall mean, with respect to any Purchased Asset, as
of any date of determination, a fraction (expressed as a percentage) (A) the
numerator of which is the Underwritten Net Operating Income of such Purchased
Asset as of such date as determined by Purchaser in its sole discretion,
exercised in good faith, and (B) the denominator of which is the Purchase Price
of such Purchased Asset on such date.

 

“Purchase Price Differential” shall mean, with respect to any Purchased Asset as
of any date of determination, the amount equal to the product of (a) the
applicable Pricing Rate for such Purchased Asset and (b) the daily outstanding
Purchase Price of such Purchased Asset, calculated on the basis of a 360-day
year and the actual number of days during the period commencing on (and
including) the Purchase Date for such Purchased Asset and ending on the date of
determination (reduced by any amount of such Purchase Price Differential
previously paid by Seller to Purchaser with respect to such Purchased Asset).

 

“Purchase Price LTV” shall mean, on any date with respect to any Purchased
Asset, a fraction (expressed as a percentage) (A) the numerator of which is the
then outstanding Purchase Price of such Purchased Asset and (B) the denominator
of which is the Property Value of such Purchased Asset.

 

“Purchase Price Percentage” shall mean, with respect to each Purchased Asset, as
of any date of determination, (a) as of the Purchase Date for such Purchased
Asset, the Purchase Price Percentage as set forth on the related Confirmation
for such Purchased Asset (provided that in no event shall Purchase Price
Percentage exceed the Maximum Purchase Price Percentage) and (b) as of any other
date, as re-determined by Purchaser from time to time pursuant to and in
accordance with the Transaction Documents.

 

“Purchased Asset” shall mean (a) with respect to any Transaction, the Eligible
Asset sold by Seller to Purchaser in such Transaction and (b) with respect to
the Transactions in general, all Eligible Assets sold by Seller to Purchaser
(other than Purchased Assets that have been repurchased by Seller). A Purchased
Asset that is repurchased by Seller in accordance with this Agreement shall
cease to be a Purchased Asset.

 

“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents comprising the Purchased Asset File for such Purchased Asset upon its
release pursuant to Article 7(c).

 

“Purchased Asset File” shall mean, with respect to each Purchased Asset, the
documents specified as the “Purchased Asset File” in the Custodial Agreement,
together with any additional documents and information required to be delivered
to Purchaser or its designee (including the Custodian) pursuant to this
Agreement and/or the Custodial Agreement.

 

“Purchased Asset Schedule” shall mean, with respect to any Purchased Asset, a
schedule attached to the related Confirmation containing information
substantially similar to the Asset Information.

 

 17 

 

 

“Purchased Items” shall mean all of Seller’s right, title and interest in, to
and under each of the following items of property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located:

 

(i)          the Purchased Assets;

 

(ii)         the Purchased Asset Documents, the Servicing Rights, the Servicing
Agreement, the Servicing Records, mortgage guaranties, mortgage insurance,
insurance policies, insurance claims, collection and escrow accounts, and
letters of credit, in each case, relating to the Purchased Assets;

 

(iii)        intentionally omitted;

 

(iv)        all forward trades and takeout commitments placed on the Purchased
Assets;

 

(v)         all proceeds relating to the sale, securitization, liquidation, or
other disposition of the Purchased Assets;

 

(vi)        all “general intangibles,” “accounts,” “chattel paper,” “investment
property,” “instruments,” “securities accounts” and “deposit accounts,” each as
defined in the UCC, relating to or constituting any and all of the foregoing;
and

 

(vii)       all replacements, substitutions or distributions on or proceeds,
payments, Net Cash Flow and profits of, and records (but excluding any financial
models or other proprietary information) and files relating to any and all of
any of the foregoing.

 

“Purchaser” shall have the meaning specified in the introductory paragraph
hereof.

 

“Qualified Transferee” shall mean (a) a commercial bank, savings bank, savings
and loan association, trust company, commercial credit corporation, pension
plan, pension fund or pension advisory firm, mutual fund, governmental entity or
plan that has total combined assets of at least $250,000,000; (b) an investment
company, investment fund, money management firm, qualified institutional buyer
(as defined under Rule 144A of the Securities Act of 1933, as amended),
institutional “accredited investor” (within the meaning of Rule 501(a)(1), (2),
(3) or (7) Regulation D of the Securities Act of 1933, as amended) that has
total combined assets of at least $250,000,000, (c) any institution
substantially similar to those described in clauses (a) and (b) above that has
total combined assets of at least $250,000,000 or (d) any entity Controlled by
any of the entities described in clauses (a) through (c) above.

 

“Recourse Indebtedness” shall mean, for any Person on any date, without
duplication, the indebtedness of such Person (and its Subsidiaries) for which
such Person (and its Subsidiaries) is directly responsible or liable as obligor
or guarantor (excluding obligations arising by reason of customary recourse
carve-outs under a non-recourse instrument, including, but not limited to,
fraud, misappropriation and misapplication, and environmental indemnities).

 

“Reference Banks” shall mean banks designated by Purchaser, in its sole
discretion (subject to the remainder of this definition), each of which shall
(i) be a leading bank engaged in transactions in Eurodollar deposits in the
international Eurocurrency market and (ii) have an established place of business
in London.

 

“Register” shall have the meaning specified in Article 20(c).

 

 18 

 

 

“Remittance Date” shall mean the fifteenth (15th) calendar day of each month, or
the immediately succeeding Business Day, if such calendar day shall not be a
Business Day, or such other day as is mutually agreed to by Seller and
Purchaser.

 

“Repurchase Date” shall mean, with respect to any Purchased Asset, the earliest
to occur of (a) the date set forth in the applicable Confirmation, or if such
day is not a Business Day, the immediately following Business Day; (b)
[reserved]; (c) the Termination Date; (d) the Early Repurchase Date with respect
to such Purchased Asset; (e) the Accelerated Repurchase Date; or (f) upon the
occurrence of a Future Advance Failure with respect to such Purchased Asset..

 

“Repurchase Obligations” shall have the meaning assigned thereto in Article
7(a).

 

“Repurchase Price” shall mean, with respect to any Purchased Asset as of any
Repurchase Date or any date on which the Repurchase Price is required to be
determined hereunder, the price at which such Purchased Asset is to be
transferred from Purchaser to Seller; such price will be determined in each case
as the sum of (i) the outstanding Purchase Price of such Purchased Asset as of
such date; (ii) the accrued and unpaid Purchase Price Differential with respect
to such Purchased Asset as of such date (other than, with respect to
calculations in connection with the determination of a Margin Deficit, accrued
and unpaid Purchase Price Differential for the current Pricing Rate Period);
(iii) all accrued and unpaid costs and expenses (including, without limitation,
the fees and expenses of counsel) of Purchaser relating to such Purchased
Assets; and (iv) any other amounts due and owing by Seller to Purchaser and its
Affiliates pursuant to the terms of the Transaction Documents as of such date.

 

“Requested Exceptions Report” shall have the meaning specified in Exhibit VII
hereto.

 

“Requirement of Law” shall mean any applicable law, treaty, rule, regulation,
code, directive, policy, order or requirement or determination of an arbitrator
or a court or other Governmental Authority whether now or hereafter enacted or
in effect.

 

“Responsible Officer” shall mean any “Officer” or “authorized person” of Seller.

 

“SEC” shall have the meaning specified in Article 24(a).

 

“Seller” shall have the meaning assigned thereto in the introductory paragraph
hereof.

 

“Seller Party” shall mean, collectively or individually, as the context may
require, Seller, Originator and Guarantor.

 

“Seller Financing Statement” shall have the meaning specified in Article 3(b).

 

“Senior Note” shall mean a Mortgage Note evidencing a senior or pari passu
senior position in a Mortgage Loan. A Senior Note shall not be junior to any
other Mortgage Note secured by the same Mortgaged Property.

 

 19 

 

 

“Senior Participation Interest” shall mean a senior or pari passu senior
Participation Interest in a Mortgage Loan evidenced by a Participation
Certificate. A Senior Participation Interest shall not be junior to any other
participation interest or Mortgage Note secured directly or indirectly by the
same Mortgaged Property.

 

“Servicer” shall mean Situs Asset Management, LLC, or any other servicer
approved by Purchaser in its sole discretion.

 

“Servicer Collection Account” shall mean a segregated deposit account
established or maintained by Servicer, in the name of Servicer for the benefit
of Seller, into which Servicer will deposit all Net Cash Flow with respect to
the Purchased Asset.

 

“Servicer Letter” shall have the meaning specified in Article 29(e).

 

“Servicing Agreement” shall mean (i) that certain Servicing Agreement, dated as
of December 27, 2016, by and among Servicer, Seller and Purchaser, and (ii) any
other servicing agreement, in form and substance acceptable to Purchaser in its
sole discretion, exercised in good faith, entered into among Seller, any
Servicer and Purchaser, in each case, as the same may be amended, modified
and/or restated from time to time, and/or any replacement servicing agreement
acceptable to Purchaser in its sole discretion, exercised in good faith.

 

“Servicing Records” shall have the meaning specified in Article 29(f).

 

“Servicing Rights” shall mean rights of any Person, to administer, service or
subservice, the Purchased Assets.

 

“Settlement Agent” shall mean a settlement agent, escrow agent or bailee under
the Escrow Agreement.

 

“SIPA” shall have the meaning specified in Article 24(a).

 

“Spread” shall have the meaning specified in the Fee Letter.

 

“Stated Termination Date” shall mean December 27, 2018.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or which is otherwise Controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Seller.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

 20 

 

 

“Termination Date” shall mean the day that is the earlier of (i) the Stated
Termination Date, as such date may be extended pursuant to Article 3(f) or
Article 3(g) hereof; and (ii) any Accelerated Repurchase Date.

 

“Termination Date Extension Conditions” shall have the meaning specified in
Article 3(f).

 

“Title Insurer” shall mean a nationally recognized title insurance company
qualified to do business in the jurisdiction where the applicable Mortgaged
Property is located.

 

“Title Policy” shall mean an American Land Title Association (ALTA) lender’s
title insurance policy or a comparable form of lender’s title insurance policy
(or escrow instructions binding on the Title Insurer and irrevocably obligating
the Title Insurer to issue such title insurance policy, a title policy
commitment or pro-forma “marked up” at the closing of the related Purchased
Asset and countersigned by the Title Insurer or its authorized agent) as adopted
in the applicable jurisdiction.

 

“Transaction” shall mean a Transaction, as specified in Article 1.

 

“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Exhibits to this Agreement, the Fee Letter, the Guaranty, the Custodial
Agreement, the Servicing Agreement, the Account Control Agreement, the Equity
Pledge Agreement, the Originator Pledge Agreement, all Confirmations and
assignment documentation executed (or required to be executed) pursuant to this
Agreement in connection with specific Transactions, and all other documents
executed (or required to be executed) in connection with this Agreement or any
Transaction.

 

“Trust Receipt” shall have the meaning specified in the Custodial Agreement.

 

“UCC” shall have the meaning specified in Article 7(c).

 

“UCC Filing Jurisdiction” shall mean, (a) with respect to Seller, the State of
Delaware, and (b) with respect to Originator, Delaware.

 

“UCC Financing Statement” shall mean the Seller Financing Statement or the
Originator Financing Statement, individually or collectively as the context may
require.

 

“U.S. Tax Compliance Certificate” shall have the meaning specified in
Article 30(j)(ii)(B)(3).

 

“Underwriting Issues” shall mean, with respect to any Purchased Asset as to
which Seller intends to request a Transaction, all information that has come to
Seller’s attention after making reasonable inquiries and exercising reasonable
care and diligence that (i) would be considered a materially “negative” factor
(either separately or in the aggregate with other information) or (ii) a defect
in loan documentation or closing deliveries (such as any absence of any
Purchased Asset Document(s)).

 

 21 

 

 

“Underwritten Net Operating Income” shall mean, on any date with respect to any
one or more Purchased Assets, the underwritten net operating income from the
Mortgaged Property or Mortgaged Properties securing such Purchased Asset(s) as
of such date, as determined by Purchaser in its sole discretion, exercised in
good faith.

 

“Wet Purchased Asset” shall mean an Eligible Asset which Seller is selling to
Purchaser simultaneously with the origination thereof and for which the
Purchased Asset File has not been delivered to Custodian.

 

“Volcker Rule” shall have the meaning specified in Article 10(cc).

 

The terms defined in this Agreement have the meanings assigned to them in this
Agreement and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender. All references to
articles, schedules and exhibits are to articles, schedules and exhibits in or
to this Agreement unless otherwise specified. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The term “include” or “including”
shall mean without limitation by reason of enumeration. All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles. References to “good faith” in this Agreement
shall mean “honesty in fact in the conduct or transaction concerned”.

 

ARTICLE 3

 

INITIATION; CONFIRMATION; TERMINATION; EXTENSION

 

(a)          Entry into Transactions. On or after the Closing Date but prior to
the Facility Availability Period Expiration Date, upon the satisfaction of all
conditions set forth in Article 3(b) for the initial Transaction and Article
3(c) for each Transaction (including the initial Transaction), the related
Eligible Asset shall be transferred to Purchaser against the transfer of the
Purchase Price therefor to an account of Seller. Each Confirmation, together
with this Agreement, shall be conclusive evidence of the terms of the
Transaction covered thereby. In the event of any conflict between the terms of
such Confirmation and the terms of this Agreement, the Confirmation shall
prevail.

 

(b)          Conditions Precedent to Initial Transaction. Purchaser’s agreement
to enter into the initial Transaction is subject to the satisfaction,
immediately prior to or concurrently with the making of such Transaction, of the
following conditions precedent to the satisfaction of Purchaser and its counsel
in their sole discretion, exercised in good faith:

 

(i)           Delivery of Documents. The following documents, shall have been
delivered to Purchaser:

 

(A)         this Agreement, duly completed and executed by each of the parties
hereto;

 

 22 

 

 

(B)         the Fee Letter, duly completed and executed by each of the parties
thereto;

 

(C)         the Custodial Agreement, duly completed and executed by each of the
parties thereto;

 

(D)         the Account Control Agreement, duly completed and executed by each
of the parties thereto;

 

(E)         the Guaranty, duly completed and executed by each of the parties
thereto;

 

(F)         the Servicing Agreement, duly completed and executed by each of the
parties thereto;

 

(G)        the Servicer Letter, duly completed and executed by each of the
parties thereto;

 

(H)        the Equity Pledge Agreement, duly completed and executed by each of
the parties thereto;

 

(I)          the Originator Pledge Agreement, duly completed and executed by
each of the parties thereto;

 

(J)         any and all consents and waivers applicable to Seller or to the
Purchased Assets;

 

(K)        a power of attorney from Seller substantially in the form of
Exhibit IV hereto, duly completed and executed;

 

(L)         a UCC financing statement for filing in the UCC Filing Jurisdiction
of Seller, naming Seller as “Debtor” and Purchaser as “Secured Party” and
describing as “Collateral” all of the items set forth in the definition of
Collateral (the “Seller Financing Statement”);

 

(M)        a UCC financing statement for filing in the UCC Filing Jurisdiction
of Originator, naming Originator as “Debtor” and Purchaser as “Secured Party”
and describing as “Collateral” all of the items set forth in the definition of
Originator Pledged Collateral (the “Originator Financing Statement”);

 

(N)        opinions of outside counsel to the Seller Parties in form and
substance acceptable to Purchaser (including, but not limited to, those relating
to corporate matters, enforceability, applicability of the Investment Company
Act of 1940, the Volcker Rule, security interests and Bankruptcy Code safe
harbors);

 

 23 

 

 

(O)         for each Seller Party, a good standing certificate dated within
thirty (30) calendar days prior to the Closing Date, certified true, correct and
complete copies of organizational documents and certified true, correct and
complete copies of resolutions (or similar authority documents) with respect to
the execution, delivery and performance of the Transaction Documents and each
other document to be delivered by such party from time to time in connection
herewith; and

 

(P)         evidence acceptable to Purchaser from Custodian that Custodian is in
possession of the Seller Certificate; and

 

(Q)        all such other and further documents and documentation as Purchaser
shall reasonably require.

 

(ii)         Reimbursement of Costs and Expenses. Seller shall have paid, or
reimbursed Purchaser for, all costs and expenses, including but not limited to
legal fees and due diligence expenses, actually incurred by Purchaser in
connection with the development, preparation and execution of the Transaction
Documents and any other documents prepared in connection herewith or therewith.

 

(c)          Conditions Precedent to Each Transaction. Purchaser’s agreement to
enter into each Transaction (including the initial Transaction) is subject to
the satisfaction of the following further conditions precedent to the
satisfaction of Purchaser and its counsel, both immediately prior to entering
into such Transaction and also after giving effect to the consummation thereof
and the intended use of the proceeds of the sale:

 

(i)          Transaction Approval. Purchaser shall have (A) determined, in its
sole discretion, that each proposed Purchased Asset is an Eligible Asset and
(B) received internal credit approval with respect to the proposed Transaction,
each of the foregoing, as evidenced by Purchaser’s execution and delivery of a
Confirmation with respect thereto.

 

(ii)         Maximum Facility Purchase Price; Concentration Limits. The sum of
(A) the aggregate unpaid Repurchase Price for all outstanding Transactions
(excluding accrued and unpaid Purchase Price Differential for the then current
Pricing Rate Period) and (B) the requested Purchase Price for the pending
Transaction shall not exceed an amount equal the Maximum Facility Purchase
Price. The Concentration Limits shall not be violated after giving effect to the
requested Transaction.

 

(iii)        Confirmation. Seller shall have, no less than ten (10) Business
Days prior to the requested Purchase Date:

 

(A)         given notice to Purchaser of the proposed Transaction by delivering
to Purchaser completed draft confirmation substantially in the form of Exhibit
II hereto (a “Confirmation”). The Confirmation shall be signed on the Purchase
Date by a Responsible Officer of Seller; provided, however, that Purchaser shall
not be liable to Seller if it inadvertently acts on a Confirmation that has not
been signed by a Responsible Officer of Seller;

 

 24 

 

 

(B)         with respect to each Eligible Asset subject to the pending
Transaction, delivered to Purchaser the documents required pursuant to
Exhibit VII hereto in accordance with the time frames set forth therein; and

 

(C)         concurrently with the purchase of any Purchased Asset, paid to
Purchaser any outstanding Pre-Purchase Legal/Due Diligence Review Fee; provided,
that Seller agrees to pay Pre-Purchase Legal/Due Diligence Review Fee with
respect to any proposed Asset that Purchaser determines will not be a Purchased
Asset within ten (10) Business Days of Purchaser’s written notice of such
determination.

 

(iv)        Custodial Delivery; Trust Receipt; Asset Schedule and Exception
Report. Seller shall have delivered to Custodian, in accordance with the
Custodial Agreement, the Custodial Delivery and the Purchased Asset File with
respect to each Eligible Asset and (A) Custodian shall have issued to Purchaser
a Trust Receipt and a final Asset Schedule and Exception Report and (B)
Purchaser shall have, in its sole and absolute discretion, approved any and all
exceptions listed on such Asset Schedule and Exception Report.

 

(v)         Confirmation by Settlement Agent. With respect to any Wet Purchased
Asset, the related Settlement Agent shall have confirmed possession of the
related Purchased Asset File in accordance with the related Escrow Agreement.

 

(vi)        Due Diligence Review. Purchaser shall have completed its due
diligence investigation of the Eligible Assets subject to the pending
Transaction and such other documents, records, agreements, instruments,
mortgaged properties or information relating to such Eligible Assets and, in
accordance with Article 28, each Seller Party, as Purchaser in its sole and
absolute discretion deems appropriate to review and such review shall be
satisfactory to Purchaser in its sole and absolute discretion (the “Pre-Purchase
Due Diligence”) and has determined, in its sole and absolute discretion, to
purchase any or all of the Eligible Assets proposed to be sold to Purchaser by
Seller. Purchaser shall inform Seller of its determination with respect to any
such proposed Transaction solely in accordance with Exhibit VII hereto.

 

(vii)       Countersigned Confirmation. Purchaser shall have delivered to Seller
a countersigned copy of the related Confirmation described in clause (ii)(A)
above.

 

(viii)      No Default. No Default or Event of Default shall have occurred and
be continuing under this Agreement or any other Transaction Document;

 

(ix)         No Material Adverse Effect. No event shall have occurred which has,
or would reasonably be expected to have, a Material Adverse Effect.

 

(x)         Waiver of Exceptions. Purchaser shall have waived in writing all
exceptions in the related Requested Exceptions Report, as evidenced by
Purchaser’s execution of the Confirmation to which such Requested Exception
Report is attached.

 

 25 

 

 

(xi)         Representations and Warranties. The representations and warranties
made by Seller in Article 10 shall be true, correct and complete on and as of
the Purchase Date for the pending Transaction in all respects with the same
force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

 

(xii)        Acknowledgement of Servicer. Purchaser shall have received from
Servicer a written acknowledgement that each Eligible Asset to be sold to
Purchaser will be serviced in accordance with the Servicing Agreement as of the
related Purchase Date.

 

(xiii)       No Margin Deficit. No unsatisfied Margin Deficit shall be
outstanding either immediately prior to or after giving effect to the requested
Transaction.

 

(xiv)      Receipt of Trust Receipt. Purchaser shall have received from
Custodian on each Purchase Date (other than with respect to a Wet Purchased
Asset) a Trust Receipt accompanied by an Asset Schedule and Exception Report
with respect to each Eligible Asset to be sold to Purchaser, dated the Purchase
Date, duly completed and with exceptions acceptable to Purchaser in its sole
discretion in respect of Eligible Assets to be purchased hereunder on such
Purchase Date.

 

(xv)       Appraisal. Purchaser shall have received from Seller an appraisal of
each applicable Mortgaged Property which is (A) dated within three hundred
sixty-five (365) days of the related Purchase Date and (B) acceptable to
Purchaser in its sole and absolute discretion

 

(xvi)      No Change in Law. Purchaser shall not have determined that the
introduction of or a change in any Requirement of Law or in the interpretation
or administration of any Requirement of Law has made it unlawful, and no
Governmental Authority shall have asserted that it is unlawful, for Purchaser to
enter into Transactions.

 

(xvii)     Repurchase Date. The Repurchase Date for such Transaction is not
later than the Termination Date.

 

(xviii)    Security Interest. Seller shall have taken such other action as
Purchaser shall have requested in order to transfer the Eligible Assets being
transferred to Purchaser pursuant to this Agreement and to perfect all security
interests granted under this Agreement or any other Transaction Document in
favor of Purchaser as secured party under the UCC with respect to such Eligible
Assets. Seller shall have delivered to Purchaser a UCC financing statement (or
an amendment thereto) identifying Originator as the debtor and Purchaser as the
secured party evidencing Purchaser’s security interest in the applicable
Purchased Asset pursuant to the Originator Pledge Agreement.

 

(xix)       Further Assurances. Purchaser shall have received all such other and
further documents, documentation and legal opinions (including, without
limitation, opinions regarding the perfection of Purchaser’s security interests)
as Purchaser shall have required.

 

(xx)        Payment of Fees. Purchaser shall have received payment from Seller
of the Funding Fee (if applicable) and the Pre-Purchase Legal/Due Diligence
Review Fee on the Purchase Date; provided, that Seller agrees to pay
Pre-Purchase Legal/Due Diligence Review Fee with respect to any proposed Asset
that Purchaser determines will not be a Purchased Asset within ten (10) Business
Days of Purchaser’s written notice of such determination.

 

 26 

 

 

(d)          Early Repurchase. Seller shall be entitled to terminate a
Transaction on demand and repurchase the Purchased Asset subject to such
Transaction on any Business Day prior to the Repurchase Date (an “Early
Repurchase Date”); provided, however, that:

 

(i)          no later than five (5) Business Days prior to such Early Repurchase
Date, Seller notifies Purchaser in writing of its intent to terminate such
Transaction and repurchase such Purchased Asset, setting forth the Early
Repurchase Date and identifying with particularity the Purchased Asset to be
repurchased on such Early Repurchase Date;

 

(ii)         no Default or Event of Default shall have occurred and be
continuing both as of the date notice is delivered pursuant to Article 3(d)(i)
above and as of the applicable Early Repurchase Date, unless such Default or
Event of Default is cured by such repurchase;

 

(iii)        on such Early Repurchase Date, Seller pays to Purchaser an amount
equal to the Repurchase Price for the applicable Purchased Asset and any other
amounts payable under this Agreement against transfer to Seller or its
designated agent of such Purchased Asset;

 

(iv)        any Margin Deficit is cured contemporaneously with such early
repurchase; and

 

(v)         on such Early Repurchase Date, Seller pays to Purchaser the Exit
Fee, if any, for such Purchased Asset.

 

With respect to any Purchased Asset, within two (2) Business Days after the
earlier to occur of (i) Seller obtaining knowledge that a Mandatory Early
Repurchase Event has occurred and is continuing with respect to a Purchased
Asset or (ii) receipt of written notice from Purchaser that a Mandatory Early
Repurchase Event has occurred and is continuing with respect to a Purchased
Asset, Seller shall be required to terminate the relevant Transaction and
repurchase such Purchased Asset and pay to Purchaser cash in an amount equal to
the Repurchase Price for such Purchased Asset.

 

(e)          Repurchase on the Repurchase Date. On the Repurchase Date
(including any Early Repurchase Date, so long as the conditions set forth in
Article 3(d) are satisfied) for any Transaction, termination of the Transaction
will be effected by transfer to Seller of the Purchased Assets being repurchased
along with any Net Cash Flow in respect thereof received by Purchaser (and not
previously credited or transferred to, or applied to the obligations of, Seller
pursuant to Article 5) against the simultaneous transfer of the Repurchase Price
for such Purchased Asset to an account of Purchaser; provided that, Purchaser
shall have no obligation to permit Seller to repurchase individual Purchased
Assets if an Event of Default shall have occurred and be continuing. Promptly
following such Repurchase Date for a Purchased Asset and satisfaction of the
conditions in the preceding sentence, and so long as no Event of Default shall
have occurred and be continuing, Purchaser’s security interest in the related
Collateral shall terminate in accordance with Article 7(d).

 

 27 

 

 

(f)          Termination Date Extension. (i) Provided that all of the extension
conditions listed in clause (ii) below (collectively, the “Termination Date
Extension Conditions”) shall have been satisfied, Seller shall have the option
to extend the Stated Termination Date for an additional one (1) year period
ending on the one (1) year anniversary of the Stated Termination Date (such one
year period, the “Extension Period”).

 

(ii)         For purposes of this Article 3(f), the Termination Date Extension
Conditions shall be deemed to have been satisfied if:

 

(A)         Seller shall have delivered to Purchaser written notice of its
request to extend the Termination Date at least thirty (30) days, but not more
than ninety (90) days, prior to the Termination Date.

 

(B)         The aggregate Purchase Price Differential received by Purchaser on
or prior to the Stated Termination Date shall be equal to not less than the
Minimum Initial Term Purchase Price Differential Amount as of the Termination
Date; provided, however, that Seller shall be permitted to deliver to Purchaser
a one-time fee payment in an amount sufficient to achieve the Minimum Initial
Term Purchase Price Differential Amount (the “Make Whole Payment”) (and upon
receipt by Purchaser of the Make Whole Payment, the condition set forth in this
clause (B) shall be satisfied, provided that the Purchase Price Differential
plus the amount of such Make Whole Payment received by Purchaser equals not less
than the Minimum Initial Term Purchase Price Differential Amount).

 

(C)         Purchaser shall have received, on or before the applicable
Termination Date, payment from Seller of the Extension Fee, as consideration for
Purchaser’s agreement to extend the Termination Date;

 

(D)         no Material Adverse Effect, Margin Deficit, Default or Event of
Default under this Agreement shall have occurred and be continuing as of the
Termination Date; and

 

(E)         all representations and warranties made by any Seller Party in the
Transaction Documents, shall be true, correct, complete and accurate in all
respects as of the Termination Date.

 

(g)          Amortization Extension Period. (i) In the event that Seller
determines in good faith that market conditions are not economically favorable
for the securitization of the Purchased Assets on or prior to the Stated
Termination Date or the end of the Extension Period, as applicable, then Seller
may request by written notice to Purchaser delivered no later than thirty (30)
days, but not more than ninety (90) days, prior to the end of the Extension
Period, an extension of the then-applicable Termination Date for a period not to
exceed the Amortization Extension Period, which extension shall be conditioned
upon (a) no Material Adverse Effect, Margin Deficit Event, Default or Event of
Default under this Agreement having occurred and continuing as of the
then-applicable Termination Date and (b) all representations and warranties made
by any Seller Party in the Transaction Documents being true, correct, complete
and accurate in all material respects.

 

 28 

 

 

(ii)         Each Purchased Asset subject to a Transaction during the
Amortization Extension Period shall accrue the Amortization Period Fee described
in Section 3 of the Fee Letter on each day, without compounding, during the
Amortization Extension Period.

 

(h)          Future Advances. (i) In connection with the making of a future
advance to the Mortgagor under a Future Advance Purchased Asset, Seller may
request an increase of the Purchase Price of such Future Advance Purchased
Asset; provided that (A) each such increase request shall be for an amount of
not less than $500,000 and (B) Seller shall not request more than one (1)
increase with respect to the same Purchased Asset during any thirty (30) day
period. Any approval by Purchaser of such increase of the Purchase Price shall
be in writing and given at Purchaser’s sole and absolute discretion.

 

(ii)         If such approval for a Purchase Price increase is granted,
Purchaser’s funding of such increase shall be subject to the satisfaction of the
following conditions:

 

(A)         at least ten (10) Business Days prior to the requested Purchase
Price increase date, Seller shall have requested such increase in writing and
delivered to Purchaser:

 

(1)         copies of all documentation submitted by Mortgagor in connection
with the applicable future advance;

 

(2)         a written certification stating that all conditions precedent to
such future advance under the related Purchased Asset Documents (a) have been
satisfied with evidence of satisfaction having been provided to Purchaser or
(b) have been specifically identified to Purchaser in writing and waived by
Purchaser in writing; and

 

(3)         such other information and documentation (including, without
limitation, either an updated title policy or an appropriate date-down
endorsement) as Purchaser requests, in its sole discretion;

 

(B)         delivery by Seller to Purchaser of an amended and restated
Confirmation for the applicable Transaction which reflects the increase in the
Purchase Price signed by a Responsible Officer of Seller, and delivery by
Purchaser to Seller of a countersigned copy of such amended and restated
Confirmation;

 

(C)         the Purchase Price Percentage after giving effect to such increase
and the corresponding increase in the outstanding principal balance of the
Purchased Asset shall not exceed the Purchase Price Percentage set forth in the
related Confirmation for such Purchased Asset.

 

 29 

 

 

(D)         the sum, without duplication, of (x) the aggregate unpaid Repurchase
Price for all outstanding Transactions (excluding accrued and unpaid Purchase
Price Differential for the then current Pricing Rate Period) and (y) the
requested Purchase Price increase shall not exceed an amount equal the Maximum
Facility Purchase Price;

 

(E)         no event shall have occurred which has, or would reasonably be
expected to have, a Material Adverse Effect;

 

(F)         no Default or Event of Default shall have occurred and be continuing
as of the related Purchase Price increase date;

 

(G)         no Margin Deficit Event shall exist, either immediately prior to or
after giving effect to the requested Purchase Price increase; and

 

(H)         all representations and warranties made by any Seller Party in the
Transaction Documents shall be true, correct and complete on and as of the
related Purchase Price increase date in all respects with the same force and
effect as if made on and as of such date.

 

(iii)        Upon the satisfaction of all conditions set forth in
Article 3(h)(ii) as determined by Purchaser, in its sole and absolute
discretion, exercised in good faith, Purchaser shall transfer the amount of the
Purchase Price increase to an account of Seller or, if such increase is being
funded on the same day as the future advance is being made to the related
Mortgagor, directly to the Mortgagor, the Servicer or any title company,
settlement agent or other Person, as agreed to by Purchaser and Seller.

 

Seller acknowledges and agrees that, with respect to any Future Advance
Purchased Asset and whether or not Purchaser advances any additional Purchase
Price hereunder, Seller shall advance, as and when required under the related
Purchased Asset Documents, any and all future advance obligations and
commitments thereunder.

 

(i)          Upon the occurrence of a Clean Up Repurchase Condition, Purchaser
shall deliver notice to Seller of such Clean-Up Repurchase Condition (the “Clean
Up Repurchase Notice”) and, at Seller’s election, either (a) the Termination
Date shall immediately occur and Seller shall repurchase all remaining Purchased
Assets within two (2) Business Days thereafter or (b) Seller shall pay to
Purchaser all amounts determined by Purchaser in its sole discretion, exercised
in good faith, to be necessary to compensate Purchaser for all incremental
capital costs and expenses incurred by Purchaser from time to time in connection
with the Transaction Documents (the “Additional Capital Costs”) the amount of
which shall be specified in the Clean Up Repurchase Notice. If at any time after
a Clean Up Repurchase Condition Seller fails to pay to Purchaser any Additional
Capital Costs as and when due, then the Termination Date shall be deemed to have
automatically occurred and Seller shall repurchase all Purchased Assets within
one (1) Business Day thereafter.

 

 30 

 

 

ARTICLE 4

 

MARGIN MAINTENANCE

 

(a)          If a Margin Deficit Event has occurred at any time, then Purchaser
may, by notice to Seller substantially in the form of Exhibit VIII hereto (a
“Margin Call”), require Seller to make a cash payment in reduction of the
Repurchase Price of any related Purchased Asset (or repurchase such Purchased
Asset) so that after giving effect to such payment, no Margin Deficit shall
exist with respect to such Purchased Asset.

 

(b)          No later than 10:00 a.m. (New York City time) on the second (2nd)
Business Day following receipt of such Margin Call, Seller shall transfer to
Purchaser cash in an amount equal to the Margin Deficit. All cash transferred to
Purchaser pursuant to this Article 4 with respect to a Purchased Asset shall be
applied to reduce the Purchase Price of such Purchased Asset, provided that, in
the case of a Margin Deficit Event defined in clause (i) of the definition
thereof, Purchaser, in its reasonable discretion, shall designate the Purchased
Assets to which such cash payment shall be applied in reduction of the
applicable Repurchase Prices.

 

(c)          The failure or delay by Purchaser, on any one or more occasions, to
exercise its rights under this Article 4 shall not change or alter the terms and
conditions or limit or waive the right of Purchaser to do so at a later date or
in any way create additional rights for Seller.

 

ARTICLE 5

 

PAYMENTS; COLLECTION ACCOUNT

 

(a)          Unless otherwise mutually agreed in writing, all transfers of funds
to be made by Seller hereunder shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim.

 

(b)          All payments required to be made directly to Purchaser shall be
made in accordance with the wiring instructions set forth below (or such other
wire instructions provided by Purchaser to Seller in writing), not later than
2:00 p.m. (New York City time) (or such other time set forth herein with respect
to such payment), on the date on which such payment shall become due (and each
such payment made after such time shall be deemed to have been made on the next
succeeding Business Day).

 

Bank Name: Citibank, N.A. ABA Number: 021 000 089 Account Number: 30627664
Account Name: Goldman Sachs Bank USA Attention: Warehouse Lending

 

(c)          On or prior to the Purchase Date of the initial Transaction
hereunder, Seller shall establish a segregated interest bearing deposit account
(the “Collection Account”) and the Servicer Collection Account in the name of
Seller for the benefit of Purchaser at Account Bank. The Collection Account and
the Servicer Collection Account shall each be subject to an Account Control
Agreement in favor of Purchaser.

 

 31 

 

 

(d)          Seller shall cause Servicer to promptly remit, and in any event no
later than two (2) Business Days after receipt thereof, all Net Cash Flow in
respect of the Purchased Assets into the Collection Account. In furtherance of
the foregoing, at the request of Purchaser, Seller shall cause each Servicer to
execute and deliver a Servicer Letter in accordance with Article 29(e). If any
Seller Party or any Affiliate of thereof shall receive any Net Cash Flow with
respect to a Purchased Asset other than by remittance from the Collection
Account in accordance with the following sentence, such party shall (and Seller
shall cause such party to) promptly (and in any case within one (1) Business Day
after receipt thereof) remit such amounts directly into the Collection Account.
Amounts in the Collection Account shall be remitted by Account Bank in
accordance with the provisions of Articles 5(e) and 5(f).

 

(e)          So long as no Event of Default shall have occurred and be
continuing, Account Bank shall, on each Remittance Date (or, with respect to
unscheduled Principal Payments received by Account Bank, within two (2) Business
Days after request by Purchaser) remit all amounts on deposit in the Collection
Account in the following amounts and order of priority:

 

(i)          first, to pay all fees and other amounts then due and payable to
Custodian pursuant to the Custodial Agreement and Servicer pursuant to the
Servicing Agreement then due and payable;

 

(ii)         second, to Purchaser, an amount equal to all accrued and unpaid
Purchase Price Differential then due and payable through the end of the
then-applicable Pricing Rate Period;

 

(iii)        third, to Purchaser, an amount equal to any unpaid Margin Deficit
then due and payable;

 

(iv)        fourth, to the extent any Principal Payment is received for any
Purchased Asset, to Purchaser to be applied in reduction of the Purchase Price
of such Purchased Asset (a) with respect to any Principal Payment received prior
to the Stated Termination Date or during the Extension Period (if applicable),
an amount equal to the product of (x) the related Principal Payment multiplied
by (y) the related Purchase Price Percentage for such Purchased Asset and (b)
during the Amortization Extension Period (if applicable), in an amount equal to
one hundred percent (100%) of such Principal Payment; provided, that upon the
payment of the Repurchase Price in full with respect to such Purchased Asset,
the remainder of such Principal Payment shall be applied to the reduction of the
Repurchase Prices of the other Purchased Assets then subject to a Transaction in
accordance with the reasonable discretion of Purchaser;

 

(v)         fifth, to Purchaser, an amount equal to any other amounts then due
and payable to Purchaser under any Transaction Document; and

 

(vi)        sixth, the surplus, if any, to Seller.

 

 32 

 

 

(f)          Upon receipt of notice from Purchaser that an Event of Default
shall have occurred and is continuing, and so long as Purchaser has not
withdrawn such notice, Purchaser and Account Bank, to the extent that it
continues to receive collections in the Collection Account, shall apply or remit
all amounts on deposit in the Collection Account in the following amounts and
order of priority:

 

(i) first, to pay all fees and other amounts then due and payable to Custodian
pursuant to the Custodial Agreement and Servicer pursuant to the Servicing
Agreement then due and payable;

 

(ii) second, to Purchaser, an amount equal to all accrued and unpaid Purchase
Price Differential due and payable as of the last day of the then-applicable
Pricing Rate Period;

 

(iii) third, to Purchaser, an amount equal to any unpaid Margin Deficit then due
and payable;

 

(iv) fourth, to the extent any Principal Payment is received for any Purchased
Asset, to Purchaser an amount equal to one hundred percent (100%) of such
Principal Payment; provided, that upon the payment of the Repurchase Price in
full with respect to such Purchased Asset, the remainder of such Principal
Payment shall be applied to the reduction of the Repurchase Prices of the other
Purchased Assets then subject to a transaction in such manner as determined by
Purchaser in its sole and absolute discretion;

 

(v) fifth, to Purchaser, an amount equal to any other amounts then due and
payable to Purchaser under any Transaction Document; and

 

(vi) sixth, the surplus, if any, Seller or to such other Person who is lawfully
entitled to such surplus.

 

(g)          Except as expressly set forth in this Agreement, any amounts paid
toward the Repurchase Price for any Purchased Asset shall be applied by
Purchaser to any items constituting the Repurchase Price thereof in such order
of priority as Purchaser shall determine in its sole discretion.

 

ARTICLE 6

 

REQUIREMENTS OF LAW; ALTERNATIVE RATE

 

(a)          Requirements of Law. (i) Notwithstanding any other provision
herein, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for Purchaser (A) 
to enter into Transactions, then any commitment of Purchaser hereunder to enter
into any Transaction shall forthwith be canceled, (B) to maintain or continue
any Transaction, then a Repurchase Date for such Transaction shall occur on the
next Remittance Date or on such earlier date as may be required by law or (C) to
accrue Purchase Price Differential based on a LIBOR rate, then each Transaction
shall be converted automatically to an Alternative Rate Transaction on the next
Pricing Rate Determination Date or within such earlier period as may be required
by law. If any such conversion of a Transaction occurs on a day that is not the
last day of the then current Pricing Rate Period with respect to such
Transaction, Seller shall pay to Purchaser any applicable Breakage Costs.

 

 33 

 

 

(ii)         If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof by any Governmental Authority or
compliance by Purchaser with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority having
jurisdiction over Purchaser made subsequent to the date hereof:

 

(A)         shall subject Purchaser to any Taxes (other than (i) Indemnified
Taxes, (ii) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (iii) Connection Income Taxes) with respect to the
Transaction Documents, any Purchased Asset or any Transaction;

 

(B)         shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
Purchaser that is not otherwise included in the determination of LIBOR
hereunder; or

 

(C)         shall impose on Purchaser any other condition (not including, for
the sake of clarity, Taxes);

 

and the result of any of the foregoing is to increase the cost to Purchaser, by
an amount that Purchaser deems to be material, of entering into, continuing or
maintaining Transactions or to reduce any amount receivable under the
Transaction Documents in respect thereof; then, in any such case, Seller shall
promptly pay Purchaser, upon its demand, any additional amounts necessary to
compensate Purchaser for such increased cost or reduced amount receivable. Such
notification as to the calculation of any additional amounts payable pursuant to
this subsection shall be submitted by Purchaser to Seller and shall be
conclusive evidence of such additional amounts absent manifest error. This
covenant shall survive the termination and the repurchase by Seller of any or
all of the Purchased Assets.

 

(iii)        If Purchaser shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by Purchaser or any
corporation controlling Purchaser with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof has, or will have, the effect of
reducing the rate of return on Purchaser’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which Purchaser
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration Purchaser’s or such corporation’s policies
with respect to capital adequacy) by an amount deemed by Purchaser, to be
material, then from time to time, after submission by Purchaser to Seller of a
written request therefor, Seller shall pay to Purchaser such additional amount
or amounts as will compensate Purchaser for such reduction. Such notification as
to the calculation of any additional amounts payable pursuant to this subsection
shall be submitted by Purchaser to Seller and shall be conclusive evidence of
such additional amounts absent manifest error. This covenant shall survive the
termination and the repurchase by Seller of any or all of the Purchased Assets.

 

 34 

 

 

(b)          Alternative Rate. If on or prior to the Pricing Rate Determination
Date for any Pricing Rate Period with respect to any Transaction, (i) Purchaser
shall have determined in the exercise of its sole and absolute business judgment
(which determination shall be conclusive and binding upon Seller absent manifest
error) that, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining LIBOR for such Pricing Rate
Period, or (ii) LIBOR determined or to be determined for such Pricing Rate
Period will not adequately and fairly reflect the cost to Purchaser (as
determined and certified by Purchaser) of making or maintaining Transactions
during such Pricing Rate Period, Purchaser shall give notice thereof to Seller
as soon as practicable thereafter. If such notice is given, the Pricing Rate
with respect to such Transaction for such Pricing Rate Period, and for any
subsequent Pricing Rate Periods until such notice has been withdrawn by
Purchaser, shall be a per annum rate equal to the Federal Funds Rate plus the
Spread (the “Alternative Rate”).

 

ARTICLE 7

 

SECURITY INTEREST

 

(a)          Purchaser and Seller intend that the Transactions hereunder be
sales to Purchaser of the Purchased Assets and not loans from Purchaser to
Seller secured by the Purchased Assets. However, in order to preserve
Purchaser’s rights under the Transaction Documents, in the event that a court or
other forum re-characterizes the Transactions hereunder as other than sales, and
as security for the performance by Seller of all of Seller’s obligations to
Purchaser under the Transaction Documents and the Transactions entered into
hereunder, or in the event that a transfer of a Purchased Asset is otherwise
ineffective to effect an outright transfer of such Purchased Asset to Purchaser,
Seller hereby assigns, pledges and grants a security interest in all of its
right, title and interest in, to and under the Purchased Items, whether now
owned or hereafter acquired, now existing or hereafter created and wherever
located, to Purchaser to secure the payment of the Repurchase Price on all
Transactions to which it is a party and all other amounts owing by it to
Purchaser hereunder, including, without limitation, amounts owing pursuant to
Article 27, and under the other Transaction Documents (collectively, the
“Repurchase Obligations”). Seller agrees to mark its books and records to
evidence the interests granted to Purchaser hereunder.

 

(b)          Without limiting Article 7(a), to secure payment of the obligations
owing to Purchaser, Seller hereby assigns, pledges and grants to Purchaser a
security interest in all of Seller’s right, title and interest in, to and under
each of the following items of property, whether now owned or hereafter
acquired, now existing or hereafter created and wherever located (the
“Collateral”):

 

(i)          the Collection Account, the Servicer Collection Account and any
subaccount thereof and all financial assets (including, without limitation, all
securities entitlements with respect to all financial assets) from time to time
on deposit in or credited to the Collection Account; and

 

(ii)         any and all replacements, substitutions, distributions on, income
relating to or proceeds of any and all of the foregoing.

 

 35 

 

 

(c)          Purchaser’s security interest in the Collateral shall terminate
only upon satisfaction of the Repurchase Obligations, provided that, so long as
no Event of Default shall have occurred and be continuing, Purchaser’s security
interest with respect to any Purchased Asset shall terminate automatically
effective upon the repurchase thereof in accordance with the terms of this
Agreement and receipt by Purchaser of the Repurchase Price therefor. Upon such
satisfaction and upon request by Seller, Purchaser shall, at Seller’s sole
expense, deliver to Seller such UCC termination statements and other release
documents as may be commercially reasonable and return (or approve the return by
Custodian in accordance with the Custodial Agreement, as applicable) the
Purchased Assets to Seller and reconvey the Purchased Items to Seller and
release its security interest in the Collateral, such release to be effective
automatically without further action by any party. For purposes of the grant of
the security interest pursuant to this Article 7, this Agreement shall be deemed
to constitute a security agreement under the New York Uniform Commercial Code
(the “UCC”). Purchaser shall have all of the rights and may exercise all of the
remedies of a secured creditor under the UCC and the other laws of the State of
New York. In furtherance of the foregoing, (i) Purchaser, at Seller’s sole cost
and expense, as applicable, shall cause to be filed in such locations as may be
necessary to perfect and maintain perfection and priority of the security
interest granted hereby, UCC financing statements and continuation statements
(collectively, the “Filings”), and shall forward copies of such Filings to
Seller upon completion thereof, and (ii) Seller shall from time to time take
such further actions as may be requested by Purchaser to maintain and continue
the perfection and priority of the security interest granted hereby (including
marking its records and files to evidence the interests granted to Purchaser
hereunder). Notwithstanding the foregoing, the Repurchase Obligations shall be
full recourse to Seller.

 

(d)          Seller acknowledges that it has not severed the right to service
any Purchased Asset, and that such rights remain a part of, and are sold to
Purchaser with, each Purchased Asset; provided that Purchaser has granted to
Seller a license (revocable in accordance with Article 29) to service the
Purchased Assets for so long as no Event of Default has occurred and is
continuing. Without limiting the generality of the foregoing and the grant of a
security interest pursuant to Article 7(a), and in the event that Seller is
deemed by a court, other forum or otherwise to retain any residual Servicing
Rights (notwithstanding that such Servicing Rights are, if they are considered
to be separate from the Purchased Assets, Purchased Items hereunder), and for
the avoidance of doubt, Seller hereby acknowledges and agrees that the Servicing
Rights constitute Collateral hereunder for all purposes. The foregoing provision
is intended to constitute a security agreement or other arrangement or other
credit enhancement related to the Agreement and Transactions hereunder as
defined under Sections 101(47)(v) and 741(7)(x) of the Bankruptcy Code.

 

(e)          Seller agrees, to the extent permitted by any Requirement of Law,
that neither it nor anyone claiming through or under it will set up, claim or
seek to take advantage of any appraisement, valuation, stay, extension or
redemption law now or hereafter in force in any locality where any Purchased
Asset or Mortgaged Property may be situated in order to prevent, hinder or delay
the enforcement or foreclosure of this Agreement, or the absolute sale of any of
the Purchased Assets, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and Seller, for itself
and all who may at any time claim through or under it, hereby waives, to the
full extent that it may be lawful so to do, the benefit of all such laws and any
and all right to have any of the properties or assets constituting the Purchased
Assets marshaled upon any such sale, and agrees that Purchaser or any court
having jurisdiction to foreclose the security interests granted in this
Agreement may sell the Purchased Assets as an entirety or in such parcels as
Purchaser or such court may determine.

 

 36 

 

 

ARTICLE 8

 

TRANSFER AND CUSTODY

 

(a)          On the Purchase Date for each Transaction, ownership of the related
proposed Purchased Assets and other Purchased Items shall be transferred to
Purchaser or its designee (including the Custodian) against the simultaneous
transfer of the Purchase Price for such Purchased Asset in immediately available
funds to an account of Seller specified in the Confirmation relating to such
Transaction and, upon satisfaction of the conditions precedent in Article 3(b)
and (c), such proposed Purchased Asset shall become a Purchased Asset hereunder.

 

(b)          Seller shall deposit the Purchased Asset Files representing the
Purchased Assets, or direct that the Purchased Asset Files be deposited
directly, with the Custodian in accordance with the Custodial Agreement. The
Purchased Asset Files shall be maintained in accordance with the Custodial
Agreement. If a Purchased Asset File is not delivered to Custodian, such
Purchased Asset File shall be held in trust by Seller or its designee for the
benefit of Purchaser as the owner thereof. Seller or its designee shall maintain
a copy of the Purchased Asset File. Any possession of the Purchased Asset File
by Seller or its designee is at the will of Purchaser for the sole purpose of
servicing the related Purchased Asset, and such retention and possession by
Seller or its designee is in a custodial capacity only. The books and records
(including, without limitation, any computer records or tapes) of Seller or its
designee shall be marked appropriately to reflect clearly the sale of the
related Purchased Asset to Purchaser. The Custodial Agreement shall provide that
Custodian shall release its custody of the Purchased Asset File only in
accordance with a written request acknowledged in writing by Purchaser and
otherwise in accordance with the Custodial Agreement.

 

(c)          From time to time, Seller shall forward to Custodian, with copy to
Purchaser, additional original documents or additional documents evidencing any
assumption, modification, consolidation or extension of a Purchased Asset
approved in accordance with the terms of this Agreement, and upon receipt of any
such other documents (which shall be clearly marked as to which Purchased Asset
File such documents relate), Custodian will be required to hold such other
documents in the related Purchased Asset File in accordance with the Custodial
Agreement.

 

 37 

 

 

ARTICLE 9

 

SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

 

(a)          Title to each Purchased Assets shall pass to Purchaser on the
related Purchase Date, and Purchaser shall have free and unrestricted use of
each Purchased Asset, subject, however, to the terms of this Agreement. Nothing
in this Agreement or any other Transaction Document shall preclude Purchaser
from engaging in repurchase transactions with the Purchased Assets or otherwise
selling, transferring, pledging, repledging, hypothecating or rehypothecating
the Purchased Assets, all on terms that Purchaser may determine in its sole and
absolute discretion, subject to the rights of Seller hereunder; provided,
however, that if no Event of Default has occurred and is continuing (i)
Purchaser shall not sell, transfer, pledge, repledge, hypothecate or
rehypothecate the Purchased Assets to any Person other than a Permitted
Transferee, (ii) no such transaction shall relieve Purchaser of its obligations
hereunder, including the obligation to transfer the Purchased Assets to Seller
on their respective Repurchase Dates free and clear of any pledge Lien, security
interest, encumbrance, charge or other adverse claim, (iii) except as provided
in Article 20(b), Seller shall continue to deal solely and directly with
Purchaser in connection with Purchaser’s rights and obligations under the
Transaction Documents, and (iv) no such transaction shall increase the
liabilities or obligations, or decrease the rights of Seller hereunder, without
Seller’s written consent.

 

(b)          Subject to the terms and conditions of the Custodial Agreement and
the Servicing Agreement, nothing contained in this Agreement or any other
Transaction Document shall obligate Purchaser to segregate any Purchased Asset
delivered to Purchaser by Seller. Except to the extent expressly set forth in
this Agreement or any other Transaction Document, no Purchased Asset shall
remain in the custody of Seller or any Affiliate of Seller.

 

ARTICLE 10

 

REPRESENTATIONS AND WARRANTIES

 

Seller represents and warrants to Purchaser as of the date hereof and as of each
Purchase Date (and solely with respect to the representations and warranties set
forth in clauses (a), (b), (f), (k), (l), (s) through (v), (x) through (z), (cc)
through (jj) and (ll) through (nn) below, covenants that at all times while the
Agreement or any Transaction is in effect) as follows:

 

(a)          Organization. Seller (i) is duly organized, validly existing and in
good standing under the laws and regulations of the jurisdiction of its
formation, (ii) has the power to own and hold the assets it purports to own and
hold, and to carry on its business as now being conducted and proposed to be
conducted and (iii) has the power to execute, deliver, and perform its
obligations under this Agreement and the other Transaction Documents.

 

(b)          Authority. Seller represents that (i) it is duly authorized to
execute and deliver the Transaction Documents to which it is a party, to enter
into the Transactions contemplated hereunder and to perform its obligations
under the Transaction Documents, and has taken all necessary action to authorize
such execution, delivery and performance, and (ii) each person signing any
Transaction Document on its behalf is duly authorized to do so on its behalf.

 

(c)          Due Execution and Delivery; Consideration. The Transaction
Documents to which it is a party have been or will be duly executed and
delivered by Seller, for good and valuable consideration.

 

(d)          Enforceability. The Transaction Documents constitute the legal,
valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms subject to bankruptcy, insolvency, and
other limitations on creditors’ rights generally and to equitable principles.

 

 38 

 

 

(e)          Approvals and Consents. No consent, approval or other action of, or
filing by, Seller with any Governmental Authority or any other Person is
required to authorize, or is otherwise required in connection with, the
execution, delivery and performance of any of the Transaction Documents (other
than consents, approvals and filings that have been obtained or made, as
applicable, and any such consents, approvals and filings that have been obtained
are in full force and effect).

 

(f)          Licenses and Permits. Seller is duly licensed, qualified and in
good standing in every jurisdiction where such licensing, qualification or
standing is necessary, and has all licenses, permits and other consents that are
necessary, for the transaction of Seller’s business including the acquisition,
origination (if applicable), ownership or sale of any Purchased Asset or other
Purchased Item.

 

(g)          Ability to Perform. Seller does not believe, nor does it have any
reason to believe, that it cannot perform each covenant applicable to it
contained in the Transaction Documents to which it is a party.

 

(h)          Non-Contravention. Neither the execution and delivery of the
Transaction Documents, nor consummation by Seller of the transactions
contemplated by the Transaction Documents (or any of them), nor compliance by
Seller with the terms, conditions and provisions of the Transaction Documents
(or any of them) will conflict with or result in a breach of any of the terms,
conditions or provisions of (i) the organizational documents of Seller, (ii) any
agreement by which Seller is bound or to which any assets of Seller are subject
or constitute a default thereunder, or result in the creation or imposition of
any Lien upon any of the assets of Seller, other than pursuant to the
Transaction Documents, (iii) any judgment or order, writ, injunction, decree or
demand of any court applicable to Seller, or (iv) any Requirement of Law
applicable to Seller.

 

(i)          Litigation/Proceedings. As of the date hereof and as of the
Purchase Date for any Transaction, there is no action, suit, proceeding,
investigation, or arbitration pending or, to the best knowledge of Seller,
threatened against Seller or Guarantor that (i) questions or challenges the
validity or enforceability of any of the Transaction Documents or any action to
be taken in connection with the transactions contemplated thereby, (ii) makes
claims in an aggregate amount greater than the Litigation Threshold or
(iii) which, if determined adversely against such Seller Party, would
individually or in the aggregate be reasonably likely to have a Material Adverse
Effect.

 

(j)          No Outstanding Judgments. Except as disclosed in writing to
Purchaser, there are no judgments against Seller or Guarantor unsatisfied of
record or docketed in any court located in the United States of America the
amounts of which, in the aggregate, exceed the applicable Default Threshold.

 

(k)          No Bankruptcies. No Act of Insolvency has ever occurred with
respect to Seller or Guarantor.

 

 39 

 

 

(l)          Compliance with Law. Seller is in compliance in all material
respects with all Requirements of Law. Neither Seller nor Guarantor is in
default with respect to any judgment, order, writ, injunction, decree, rule or
regulation of any arbitrator or Governmental Authority.

 

(m)          Acting as Principal. Seller is engaging in the Transactions as
principal.

 

(n)          No Broker. Seller has not dealt with any broker, investment banker,
agent, or other Person (other than Purchaser or an Affiliate of Purchaser) who
may be entitled to any commission or compensation in connection with the sale of
any Purchased Asset pursuant to any of the Transaction Documents.

 

(o)          No Default. No Default or Event of Default has occurred and is
continuing under or with respect to the Transaction Documents.

 

(p)          No Decline in Value. To the best of Seller’s knowledge, as of the
Purchase Date for any Transaction there are or were no facts or circumstances
that are or were reasonably likely to cause or that have caused the Market Value
or the Property Value of such Purchased Asset to decline in any material respect
which were not disclosed to Purchaser in writing prior to such Purchase Date.

 

(q)          No Material Adverse Effect. As of the date hereof and as of the
Purchase Date for any Transaction, Seller has no actual knowledge of any
development, event or other fact that would reasonably be expected to have a
Material Adverse Effect.

 

(r)          No Adverse Selection. No Purchased Asset under this Agreement has
been selected by Seller in a manner different from the manner in which Seller
selects assets with regard to any other facilities to which it is a party or, in
any event, so as to affect adversely the interests of Purchaser.

 

(s)          Full and Accurate Disclosure. All written information, reports,
statements, exhibits, schedules and certificates (i) furnished in writing by or
on behalf of any Seller Party in connection with the negotiation, preparation or
delivery of the Transaction Documents, or after the date hereof pursuant to the
terms of any Transaction Document or (ii) included in any Transaction Document,
when taken as a whole, do not and will not, contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not misleading in light of the circumstances under which they
were made, or (in the case of projections) is or will be based on reasonable
estimates, on the date as of which such information is stated or certified.

 

(t)          Financial Information. All written financial data concerning the
Seller Parties, the Purchased Asset and the other Purchased Items that has been
delivered by or on behalf of any Seller Party to Purchaser is true, correct and
complete in all material respects. All financial data concerning the Seller
Parties has been prepared fairly in accordance with GAAP consistently applied.
All financial data concerning the Purchased Assets and the other Purchased Items
has been prepared in accordance with standard industry practices. Since the
delivery of such data, except as otherwise disclosed in writing to Purchaser,
there has been no material adverse change in the financial position of the
Seller Parties, the Purchased Assets and the other Purchased Items or in the
results of operations of any Seller Party.

 

 40 

 

 

(u)          Authorized Representatives. The duly authorized representatives of
Seller are listed on, and true signatures of such authorized representatives are
set forth on, Exhibit III hereto, or such other most recent list of authorized
representatives substantially in the form of Exhibit III hereto as Seller may
from time to time deliver to Purchaser.

 

(v)         Chief Executive Office; Jurisdiction of Organization; Location of
Books and Records. Each Seller Party’s chief executive office is located at the
address for notices specified for such Seller Party on Exhibit I, unless such
Seller Party has provided a new chief executive office address to Purchaser in
writing. Seller’s jurisdiction of organization is the State of Delaware. The
location where Seller keeps its books and records, including all computer tapes
and records relating to the Collateral, is its chief executive office.

 

(w)          Representations and Warranties Regarding the Purchased Assets. Each
of the representations and warranties made in respect of the Purchased Assets
pursuant to Exhibit V are true, complete and correct in all material respects,
except as set forth in a Requested Exception Report accepted by Purchaser.

 

(x)          Good Title to Purchased Asset. Immediately prior to the purchase of
any Purchased Asset and other Purchased Items by Purchaser from Seller, and
except as expressly permitted or required by the Transaction Documents, (i) such
Purchased Asset and other Purchased Items are free and clear of any Lien or
impediment to transfer (including any “adverse claim” as defined in Article
8-102(a)(1) of the UCC) (other than any such Lien or impediment to transfer that
is released simultaneously with such purchase), (ii) such Purchased Asset and
other Purchased Items are not subject to any right of set-off, any prior sale,
transfer or assignment, or any agreement by Seller to assign, convey or transfer
such Purchased Asset and other Purchased Items, in each case, in whole or in
part, (iii) Seller is the record and beneficial owner of, and had good and
marketable title to, and the right to sell and transfer, such Purchased Asset
and other Purchased Items to Purchaser, and (iv) Seller has the right to sell
and transfer such Purchased Asset and other Purchased Items to Purchaser. Upon
the purchase of any Purchased Asset and other Purchased Items by Purchaser from
Seller, Purchaser shall be the sole owner of such Purchased Asset and other
Purchased Items free from any adverse claim, subject to the rights of Seller
pursuant to the terms of this Agreement and the other Transaction Documents.

 

(y)          No Encumbrances. There are (i) no outstanding rights, options,
warrants or agreements on the part of Seller for a purchase, sale or issuance,
in connection with any Purchased Asset or other Purchased Item, (ii) no
agreements on the part of Seller to issue, sell or distribute any Purchased
Asset or other Purchased Item and (iii) no obligations on the part of Seller
(contingent or otherwise) to purchase, redeem or otherwise acquire any
securities or interest therein, in each case, except as contemplated by the
Transaction Documents.

 

 41 

 

 

(z)          Security Interest Matters.

 

(i)          The provisions of the Transaction Documents are effective to
(x) either (1) constitute a sale of Purchased Items to Purchaser (other than for
United States federal, state and local income or franchise tax purposes and
financial accounting purposes) or (2) in the event that a court or other forum
re-characterizes the Transactions hereunder as other than sales, create in favor
of Purchaser a legal, valid and enforceable “security interest” (as defined in
Section 1-201(b)(35) of the UCC) in all rights, title and interest of Seller in,
to and under the Purchased Items in which a security interest may be created
under the UCC and (y) create in favor of Purchaser a legal, valid and
enforceable “security interest” (as defined in Section 1-201(b)(35) of the UCC)
in all rights, title and interest of Seller in, to and under the Collateral in
which a security interest may be created under the UCC.

 

(ii)         With respect to the portion of the Collateral constituting an
“instrument” (as defined in Section 9-102(a)(47) of the UCC), upon possession of
such Collateral constituting an “instrument” by the Custodian or by an escrow
agent pursuant to the Escrow Agreement, endorsed in blank by a duly authorized
officer of Seller, Purchaser shall have a legal, valid and enforceable perfected
first priority security interest in all right, title and interest of Seller in
such Collateral constituting an “instrument”.

 

(iii)        Upon the filing of the UCC Financing Statements in the applicable
UCC Filing Jurisdiction, Purchaser shall have a legal, valid, enforceable and
perfected security interest in that portion of the Collateral, the Equity
Pledged Collateral or the Originator Pledged Collateral, as applicable, in which
a security interest can be perfected under the UCC by the filing of financing
statements. In the event that court or other forum recharacterizes the
Transactions hereunder as other than sales, upon the filing of the UCC Financing
Statements in the applicable UCC Filing Jurisdiction, Purchaser shall have a
legal, valid, enforceable and perfected security interest in that portion of the
Purchased Items in which a security interest can be perfected under the UCC by
the filing of financing statements.

 

(iv)        Upon execution and delivery of the Account Control Agreement,
Purchaser shall have a legal, valid and enforceable perfected security interest
in the Collection Account and the Servicer Collection Account and all funds at
any time credited to either such account, with the consequences of perfection by
control accorded by Article 9 of the UCC.

 

(aa)         Solvency; No Fraudulent Transfer. Seller has adequate capital for
the normal obligations foreseeable in a business of its size and character and
in light of its contemplated business operations. Seller is generally able to
pay, and is paying, its debts as they come due. Neither the Transaction
Documents nor any Transaction are entered into in contemplation of insolvency or
with intent to hinder, delay or defraud any of Seller’s creditors. As of each
Purchase Date, Seller is not insolvent within the meaning of 11 U.S.C. Section
101(32) or any successor provision thereto and the transfer and sale of related
Purchased Assets on such Purchase Date pursuant hereto and the obligation to
repurchase such Purchased Assets (i) will not cause the liabilities of Seller to
exceed the assets of Seller, (ii) will not result in Seller having unreasonably
small capital, and (iii) will not result in debts that would be beyond Seller’s
ability to pay as the same mature. Seller received reasonably equivalent value
in exchange for the transfer and sale of each Purchased Asset and other
Purchased Item subject hereto. Seller has only entered into agreements on terms
that would be considered arm’s length and otherwise on terms consistent with
other similar agreements with other similarly situated entities.

 

 42 

 

 

(bb)         No Reliance. Seller has made its own independent decisions to enter
into the Transaction Documents and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary. Seller is not relying upon any advice
from Purchaser as to any aspect of the Transactions, including without
limitation, the legal, accounting or tax treatment of the Transactions.

 

(cc)         Covered Fund. Seller has been structured so as not to constitute,
and is not, a “covered fund” for purposes of Section 619 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (the “Volcker Rule”).

 

(dd)         Investment Company Act. Seller is not required to register as an
“investment company,” or a company “controlled by an investment company,” within
the meaning of the Investment Company Act of 1940, as amended, and is relying
upon an exception or exemption from the registration requirements of the
Investment Company Act set forth in Section 3(c)(5)(C) of the Investment Company
Act..

 

(ee)         Taxes. Seller has filed or caused to be filed all tax returns it is
required to file and that that would be delinquent if they had not been filed on
or before the date hereof and has paid all taxes shown to be due and payable on
or before the date hereof on such returns or on any assessments made against it
or any of its property and all other taxes, fees or other charges imposed on it
and any of its assets by any Governmental Authority except for any such taxes as
(i) are being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided in accordance with GAAP or (ii) are de minimis in amount; no tax liens
have been filed against any of Seller’s assets and, no claims are being asserted
with respect to any such taxes, fees or other charges.

 

(ff)         ERISA. Neither Seller nor any ERISA Affiliate of Seller sponsors,
maintains or contributes to any Plans or any Multiemployer Plans. Seller is not,
and is not using, any assets of a “benefit plan investor” as defined in
Department of Labor regulation 29 C.F.R Section 2510.3-101, as modified by
Section 3(42) of ERISA (a “Benefit Plan Investor”) and is not using “plan
assets” within the meaning of 29 C.F.R. § 2510.3-101, as modified in operation
by Section 3(4) of ERISA, in connection with any Transaction.

 

(gg)         Use of Proceeds; Margin Regulations. All proceeds of each
Transaction shall be used by Seller for purposes permitted under Seller’s
governing documents, provided that no part of the proceeds of any Transaction
will be used by Seller to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock. Neither
the entering into of any Transaction nor the use of any proceeds thereof will
violate, or be inconsistent with, any provision of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

 

(hh)          No Real Property. Seller has not at any time since its formation
held title to any real property.

 

 43 

 

 

(ii)         Trading with the Enemy Act and Patriot Act; No Prohibited Persons.
Each Seller Party and each of their respective Affiliates is in compliance with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other applicable enabling legislation or
executive order relating thereto, and (ii) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism
(PATRIOT) Act of 2001, as amended (the “Patriot Act”). No Seller Party or any
Subsidiary, officer, director, partner, member or, to the best knowledge of
Seller, employee, of any Seller Party or of such Subsidiary, is an entity or
person that is, or, to the actual knowledge of Seller, is acting on behalf of,
any Prohibited Person. Seller agrees that, from time to time upon the prior
written request of Purchaser, it shall execute and deliver such further
documents, provide such additional information and reports and perform such
other acts as Purchaser may reasonably request in order to ensure compliance
with the provisions hereof (including, without limitation, compliance with the
Patriot Act); provided, however, that nothing in this Article 10(hh) shall be
construed as requiring Purchaser to conduct any inquiry or decreasing Seller’s
responsibility for its statements, representations, warranties or covenants
hereunder.

 

(jj)         Anti-Bribery Laws. No part of the proceeds of any Transaction will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

(kk)        Insider. Seller is not an “executive officer,” “director,” or
“person who directly or indirectly or acting through or in concert with one or
more persons owns, controls, or has the power to vote more than ten percent
(10%) of any class of voting securities” (as those terms are defined in 12
U.S.C. § 375(b) or in regulations promulgated pursuant thereto) of Purchaser, of
a bank holding company of which Purchaser is a Subsidiary, or of any Subsidiary,
of a bank holding company of which Purchaser is a Subsidiary, of any bank at
which Purchaser maintains a correspondent account or of any lender which
maintains a correspondent account with Purchaser.

 

(ll)         Anti-Money Laundering Laws. Each Seller Party has complied with all
applicable anti-money laundering laws and regulations (collectively, the
“Anti-Money Laundering Laws”).

 

(mm)     Ownership. Seller is and shall remain at all times a wholly-owned
direct or indirect subsidiary of Guarantor.

 

(nn)       Tax Status. For U.S. federal income tax purposes, Seller is a
disregarded entity.

 

ARTICLE 11

 

NEGATIVE COVENANTS OF SELLER

 

On and as of the date hereof and at all times while this Agreement or any
Transaction hereunder is in effect, Seller shall not, without the prior written
consent of Purchaser, which may be granted or denied at Purchaser’s sole
discretion (except as expressly set forth below):

 

(i)          take any action that would directly or indirectly impair or
adversely affect Purchaser’s title to any Purchased Asset or other Purchased
Item;

 

 44 

 

 

(ii)         transfer, assign, convey, grant, bargain, sell, set over, deliver
or otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in any Purchased Asset or other Purchased Item to any Person other than
Purchaser, or engage in repurchase transactions or similar transactions with
respect to any Purchased Asset or other Purchased Item with any Person other
than Purchaser;

 

(iii)        create, incur, assume or suffer to exist any Lien, encumbrance or
security interest in or on any of its property, assets, revenue, the Purchased
Assets, the other Collateral, whether now owned or hereafter acquired, other
than the Liens and security interest granted pursuant to the Transaction
Documents;

 

(iv)        create, incur, assume or suffer to exist any Indebtedness or other
obligation, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation) to the extent the same would cause
Seller to violate the covenants contained in this Agreement or Guarantor to
violate the financial covenants contained in the Guaranty;

 

(v)         enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution), or sell all or substantially all of its
assets (except in connection with the sale or securitization of the Purchased
Assets in the ordinary course of Seller’s business after the repurchase thereof
in accordance with this Agreement);

 

(vi)        permit a Change of Control;

 

(vii)       permit (through the giving of consent, waiver, failure to object or
otherwise) any Mortgaged Property or Mortgagor to create, incur, assume or
suffer to exist any Liens or Indebtedness, including without limitation, senior
or pari passu mortgage debt, junior mortgage debt or mezzanine debt (in each
case, unless expressly permitted by the applicable Purchased Asset Documents and
excluding non-consensual Liens against any related Mortgaged Property);

 

(viii)      consent or assent to any amendment, modification, waiver or
supplement to, or termination of, any note, loan agreement, mortgage or
guarantee relating to any Purchased Asset or other agreement or instrument
relating to any Purchased Asset other than in accordance with Article 29 and the
Servicing Agreement;

 

(ix)         permit the “Special Purpose Entity Provisions” as defined Seller’s
limited liability company agreement, or any other “special purpose” entity
covenants of the Seller’s organizational documents or the form of organization
or jurisdiction of organization of Seller to be amended, except as permitted by
this Agreement or consented to by Purchaser in its sole discretion exercised in
good faith;

 

(x)          after the occurrence and during the continuance of an Event of
Default, make any distribution, payment on account of, or set apart assets for,
a sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of any Capital Stock of Seller, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of Seller,
but the foregoing shall not forbid the granting of “consent dividends”;

 

 45 

 

 

(xi)         acquire or maintain any right or interest in any Purchased Asset or
any Mortgaged Property that is senior to the rights and interests of Purchaser
therein under this Agreement and the other Transaction Documents (other than
with respect to Purchased Assets);

 

(xii)        use any part of the proceeds of any Transaction hereunder for any
purpose which violates, or would be inconsistent with, the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System;
and

 

(xiii)       directly, or through a Subsidiary, acquire or hold title to any
real property.

 

ARTICLE 12

 

AFFIRMATIVE COVENANTS OF SELLER

 

On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction, Seller covenants that:

 

(a)          Seller Notices.

 

(i)          Material Adverse Change. Seller shall promptly notify Purchaser of
any event that it reasonably believes to be a material adverse change in its
business operations and/or financial condition.

 

(ii)         Event of Default. Seller shall, as soon as possible but in no event
later than two (2) Business Days after obtaining actual knowledge of such event,
notify Purchaser, Account Bank, Servicer and Custodian of the occurrence of any
Event of Default.

 

(iii)        Purchased Asset Matters. Seller shall promptly (and in any event
not later than two (2) Business Days after knowledge thereof) notify Purchaser
of: (A) any default beyond notice and cure periods or event of default under any
Purchased Asset; (B) any facts or circumstances that Seller believes are
reasonably likely to cause, or have caused, a Margin Deficit Event or a
Mandatory Early Repurchase Event; or (C) any Future Advance Failure.

 

(iv)        Other Defaults, Litigation and Judgments. Seller shall promptly (and
in any event not later than two (2) Business Days after knowledge thereof)
notify Purchaser of (A) any event of default (or similar event) on the part of
Seller or Guarantor under any Indebtedness or other material contractual
obligation in excess of the Default Threshold; or (B) the commencement or threat
of, settlement of, or judgment in, any litigation, action, suit, arbitration,
investigation or other legal or arbitrable proceeding involving Seller or
Guarantor wherein the amount in controversy exceeds the Litigation Threshold.

 

 46 

 

 

(v)         Corporate Change. Seller shall advise Purchaser in writing of the
opening of any new chief executive office, or the closing of any such office, of
any Seller Party and of any change in any Seller Party’s name or the places
where the books and records pertaining to the Purchased Asset are held not less
than ten (10) Business Days following the taking of such action. Purchaser
acknowledges that it is expected that the names of each of Guarantor and
Originator may be changed during the term of this Agreement, and agrees to
reasonably cooperate with the Seller Parties in making such name change at the
sole cost and expense of the Seller Parties; provided that any such name change
shall be conditioned upon such terms and conditions as Purchaser may reasonably
require, including, without limitation, amendments to the Transaction Documents
and amendments to the UCC Financing Statements.

 

(vi)        Anti-Terrorism; Anti-Bribery and Anti-Money Laundering Laws. Seller
shall promptly (and in any event within two (2) Business Days after obtaining
knowledge thereof) notify Purchaser of any violation of the representation and
warranty contained in Article 10(hh) (Trading with the Enemy Act and Patriot
Act; No Prohibited Persons), Article 10(ii) (Anti-Bribery Laws) or
Article 10(kk) (Anti-Money Laundering Laws).

 

(b)          Reporting and Other Information. Seller shall provide, or to cause
to be provided, to Purchaser the following financial and reporting information:

 

(i)          Purchased Asset Information. (A) Within five (5) Business Days
after receipt thereof, copies of property level information made available to
Seller and all other required reports, rent rolls, financial statements
(including, without limitation, cash flow statements), certificates and notices
(including, without limitation, any notice of the occurrence of a default or an
event of default under the Purchased Asset Documents) it receives pursuant to
the Purchased Asset Documents relating to any Purchased Asset and (B) any other
information with respect to the Purchased Assets that may be requested by
Purchaser from time to time.

 

(ii)         Monthly Purchased Asset Reports. No later than the thirtieth (30th)
day of each month, a summary property performance report certified by Seller for
each Purchased Asset in a form acceptable to Purchaser, which shall include,
without limitation, net operating income, a debt service coverage ratio
calculation, occupancy, revenue per available unit (for hospitality properties)
and sales per square foot (for retail properties) for the preceding calendar
month. For any portfolio, the report shall include a summary of the performance
of the portfolio on a consolidated basis.

 

(iii)        Quarterly Reports. Within sixty (60) days after the end of each of
the first three (3) quarterly fiscal periods of each fiscal year of Guarantor,
the unaudited, consolidated balance sheets of Guarantor as at the end of such
period and the related unaudited, consolidated statements of income, partners’
capital and cash flows for Guarantor for such period and the portion of the
fiscal year through the end of such period (and in each case with comparisons to
applicable information in the financial statements from the same quarter of the
previous year), accompanied by an officer’s certificate of Guarantor that
includes a statement of Guarantor that said consolidated financial statements
fairly and accurately present the consolidated financial condition and results
of operations of Guarantor in accordance with GAAP, consistently applied, as at
the end of, and for, such period (subject to customary year-end audit
adjustments).

 

 47 

 

 

(iv)        Annual Reports. Within one hundred twenty (120) days after the end
of each fiscal year of Guarantor, the consolidated balance sheets of Guarantor
as at the end of such fiscal year and the related consolidated statements of
income, partners’ capital and cash flows for Guarantor for such year,
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall not be qualified as to scope
of audit or going concern and shall contain a statement generally to the effect
that said consolidated financial statements fairly and accurately present the
consolidated financial condition and results of operations of Guarantor in
accordance with GAAP, consistently applied, as at the end of, and for, such
fiscal year (subject to customary year-end audit adjustments).

 

(v)         Covenant Compliance Certificate. Along with each delivery pursuant
to clauses (iii) and (iv) above, a completed and executed Covenant Compliance
Certificate.

 

(vi)        Other Documentation. Seller shall provide, or shall cause to be
provided, to Purchaser such other documents, reports and information as
Purchaser may reasonably request.

 

(c)          Defense of Purchaser’s Security Interest. Seller shall (i) defend
the right, title and interest of Purchaser in and to the Purchased Assets and
other Collateral against, and take such other action as is necessary to remove,
the Liens, security interests, claims and demands of all Persons (other than
security interests by or through Purchaser) and (ii) at Purchaser’s reasonable
request, take all action Purchaser deems necessary or desirable to ensure that
Purchaser will have a first priority security interest in the Purchased Assets
and other Collateral subject to any of the Transactions in the event such
Transactions are recharacterized as secured financings.

 

(d)          Additional Rights. If Seller shall at any time become entitled to
receive or shall receive any rights, whether in addition to, in substitution of,
as a conversion of, or in exchange for a Purchased Asset, or otherwise in
respect thereof, Seller shall accept the same as Purchaser’s agent, hold the
same in trust for Purchaser and deliver the same forthwith to Purchaser (or the
Custodian, as appropriate) in the exact form received, duly endorsed by Seller
to Purchaser, if required, together with an undated bond power covering such
certificate duly executed in blank to be held by Purchaser hereunder as
additional collateral security for the Transactions. If any sums of money or
property so paid or distributed in respect of the Purchased Assets shall be
received by Seller, Seller shall, until such money or property is paid or
delivered to Purchaser, hold such money or property in trust for Purchaser,
segregated from other funds of Seller, as additional collateral security for the
Transactions.

 

 48 

 

 

(e)          Further Assurances. At any time from time to time upon the
reasonable request of Purchaser, at the sole expense of Seller, Seller shall
promptly and duly execute and deliver such further instruments and documents and
take such further actions as Purchaser may deem necessary or desirable to (i)
obtain or preserve the security interest granted hereunder, (ii) ensure that
such security interest remains fully perfected at all times and remains at all
times first in priority as against all other creditors of Seller (whether or not
existing as of the Closing Date or in the future) and (iii) obtain or preserve
the rights and powers herein granted (including, among other things, filing such
UCC financing statements as Purchaser may request). If any amount payable under
or in connection with any of the Collateral shall be or become evidenced by any
promissory note, other instrument or certificated security, such note,
instrument or certificated security shall be promptly delivered to Custodian,
duly endorsed in a manner satisfactory to Purchaser, to be itself held as
Collateral pursuant to the Transaction Documents.

 

(f)          Preservation of Existence; Licenses. Seller shall at all times
maintain and preserve its legal existence and all of the rights, privileges,
licenses, permits and franchises necessary for the operation of its business
(including, without limitation, preservation of all lending licenses held by
Seller and of Seller’s status as a “qualified transferee” (however denominated)
under all documents which govern the Purchased Assets), to protect the validity
and enforceability of the Transaction Documents and each Purchased Asset and for
its performance under the Transaction Documents.

 

(g)          Compliance with Transaction Documents. Seller shall observe,
perform and satisfy all the terms, provisions, covenants and conditions required
to be observed, performed or satisfied by it, and shall pay when due all costs,
fees and expenses required to be paid by it, under the Transaction Documents.

 

(h)          Compliance with Other Obligations. Seller shall at all times comply
(i) with its organizational documents, (ii) in all respects with any agreements
by which it is bound or to which its assets are subject, except where failure to
comply would not be reasonably likely to have a Material Adverse Effect, and
(iii) with any Requirement of Law.

 

(i)          Books and Records. Seller shall at all times keep proper books of
records and accounts in which full, true and correct entries shall be made of
its transactions fairly in accordance with GAAP, and set aside on its books from
its earnings for each fiscal year all such proper reserves in accordance with
GAAP.

 

(j)          Taxes and Other Charges. Seller shall pay and discharge all taxes,
assessments, levies, liens and other charges imposed on it, on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such taxes, assessments, levies, liens and other charges
which are being contested in good faith and by proper proceedings and against
which adequate reserves have been provided in accordance with GAAP.

 

(k)          Operations. Seller shall continue to engage in business of the same
general type as now conducted by it or otherwise as approved by Purchaser prior
to the date hereof. Seller shall maintain records with respect to the Collateral
and Purchased Items and the conduct and operation of its business with no less a
degree of prudence than if the Collateral and Purchased Items were held by
Seller for its own account and shall furnish Purchaser, upon reasonable request
by Purchaser or its designated representative, with reasonable information
obtainable by Seller with respect to the Collateral and Purchased Items and the
conduct and operation of its business.

 

(l)          Responsibility for Fees and Expenses of Third-Parties. Seller shall
be solely responsible for the fees and expenses of Custodian, Account Bank and
Servicer.

 

 49 

 

 

(m)          Intentionally Omitted.

 

(n)          Future Advances. To the extent any future advance is required to be
made pursuant to the Purchased Asset Documents with respect to any Purchased
Asset, Seller shall be required to fund such future advance in accordance with
such Purchased Asset Documents, regardless of whether Purchaser agrees to fund
an increase in the Purchase Price or the conditions for increasing the Purchase
Price under this Agreement have been satisfied with regard to such future
advance. A Mandatory Early Repurchase Event shall occur with respect to any
Purchased Asset with respect to which there is any litigation or other
proceeding alleging a failure to fund any future advance as and when required
(collectively, a “Future Advance Failure”) and such Purchased Asset shall cease
being an Eligible Asset and shall be repurchased by Seller as provided herein.

 

ARTICLE 13

 

SINGLE PURPOSE ENTITY COVENANTS

 

On and as of the date hereof and at all times while this Agreement or any
Transaction hereunder is in effect, Seller covenants that:

 

(i)          Seller has not owned and will not own any property or any other
assets other than Purchased Assets, cash, the Transaction Documents, the Cash
Management Account and incidental personal property sufficient for the
acquisition and servicing of such assets, provided that the foregoing shall not
prohibit Seller from owning prospective Purchased Assets for a period of up to
60 days before such Assets become Purchased Assets or former Purchased Assets
for a period of up to 60 days following the repurchase thereof;

 

(ii)         Seller has not engaged and will not engage in any business other
than the acquisition, ownership, financing and disposition of Purchased Assets
in accordance with the applicable provisions of the Transaction Documents and
entering into servicing agreements;

 

(iii)        Seller shall not make any loans or advances to any Affiliate or
third party (other than advances under the Purchased Assets to Mortgagors) and
shall not acquire obligations or securities of its Affiliates;

 

(iv)        Seller shall pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) only from its own assets,
provided that the foregoing shall not require any Person to make any capital
contribution to Seller;

 

(v)         Seller shall comply with the provisions of its organizational
documents;

 

(vi)        Seller shall do all things necessary to observe its organizational
formalities and to preserve its existence;

 

 50 

 

 

(vii)       Seller shall maintain all of its books, records, financial
statements and bank accounts separate from those of its Affiliates (except that
such financial statements may be consolidated to the extent consolidation is
required under GAAP or as a matter of Requirements of Law; provided, that (i)
appropriate notation shall be made on such financial statements to indicate the
separateness of Seller from such Affiliate and to indicate that Seller’s assets
and credit are not available to satisfy the debts and other obligations of such
Affiliate or any other Person and (ii) such assets shall also be listed on
Seller’s own separate balance sheet) and file its own tax returns (except to the
extent consolidation is required or permitted under Requirements of Law);

 

(viii)      Seller shall be, and at all times shall hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate), shall correct any known misunderstanding regarding its status as
a separate entity, shall conduct business in its own name, and shall not
identify itself or any of its Affiliates as a division of the other;

 

(ix)         Seller shall maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations and shall remain solvent, provided that the
foregoing shall not require any Person to make any capital contribution to
Seller;

 

(x)          Seller shall not commingle its funds or other assets with those of
any Affiliate or any other Person and shall maintain its properties and assets
in such a manner that it would not be costly or difficult to identify, segregate
or ascertain its properties and assets from those of others;

 

(xi)         Seller shall maintain its properties, assets and accounts separate
from those of any Affiliate or any other Person;

 

(xii)        Seller shall not hold itself out to be responsible for the debts or
obligations of any other Person;

 

(xiii)       Seller shall not, without the prior written consent of its
Independent Manager, engage in an Act of Insolvency;

 

(xiv)       Seller shall, at all times, have at least one (1) Independent
Manager;

 

(xv)        Seller’s organizational documents shall provide (i) that Purchaser
be given at least two (2) Business Days prior notice of the removal and/or
replacement of any Independent Manager, together with the name and contact
information of the replacement Independent Manager and evidence of the
replacement’s satisfaction of the definition of Independent Manager and (ii)
that any Independent Manager of Seller shall not have any fiduciary duty to
anyone including the holders of the equity interest in Seller and any Affiliates
of Seller except Seller and the creditors of Seller with respect to taking of,
or otherwise voting on, any Act of Insolvency; provided, that the foregoing
shall not eliminate the implied contractual covenant of good faith and fair
dealing;

 

(xvi)       Seller shall not enter into any transaction with an Affiliate of
Seller except on commercially reasonable terms similar to those available to
unaffiliated parties in an arm’s length transaction;

 

 51 

 

 

(xvii)     Seller shall maintain a sufficient number of employees in light of
contemplated business operations;

 

(xviii)    to the extent that Seller at any time uses stationery, invoices or
checks (it being understood and agreed that Seller is an externally managed
organization), Seller shall use the same bearing its own name, and shall
allocate fairly and reasonably any overhead for shared office space and for
services performed by an employee of an Affiliate;

 

(xix)       Seller shall not pledge its assets to secure the obligations of any
other Person;

 

(xx)        Seller shall not form, acquire or hold any Subsidiary or own any
equity interest in any other entity; and

 

(xxi)       Seller shall not create, incur, assume or suffer to exist any
Indebtedness or Lien in or on any of its property, assets, revenue, the
Purchased Assets, the other Collateral, whether now owned or hereafter acquired,
other than (A) obligations under the Transaction Documents, (B) obligations
under the documents evidencing the Purchased Assets, and (C) unsecured trade
payables, in an aggregate amount not to exceed $100,000 at any one time
outstanding, incurred in the ordinary course of acquiring, owning, financing and
disposing of the Purchased Assets; provided, however, that any such trade
payables incurred by Seller shall be paid within sixty (60) days of the date
incurred.

 

ARTICLE 14

 

EVENTS OF DEFAULT; REMEDIES

 

(a)          Events of Default. Each of the following events shall constitute an
“Event of Default” under this Agreement:

 

(i)          Failure to Repurchase or Repay. Seller shall fail to repurchase any
Purchased Asset or fail to pay any applicable Repurchase Price when and as
required pursuant to the Transaction Documents.

 

(ii)         Failure to Pay Purchase Price Differential. Purchaser shall fail to
receive on any Remittance Date the accrued and unpaid Purchase Price
Differential.

 

(iii)        Failure to Cure Margin Deficit. Seller shall fail to cure any
Margin Deficit within the period specified in Article 4.

 

(iv)        Failure to Remit Principal Payment. Seller fails to remit (or cause
to be remitted) to Purchaser any Principal Payment received with respect to a
Purchased Asset for application to the payment of the Repurchase Price for such
Purchased Asset in accordance with Article 5(e).

 

 52 

 

 

(v)         Failure to Pay Fees. Purchaser shall fail to receive any Funding
Fee, Exit Fee, Extension Fee or Amortization Period Fee as and when due, and
such failure continues for one (1) Business Day after such amount became due and
payable.

 

(vi)        Other Payment Default. Seller shall fail to make any payment not
otherwise enumerated that is owing to Purchaser that has become due, whether by
acceleration or otherwise, within ten (10) days after such payment becoming due
and payable.

 

(vii)       Negative Acts. Seller shall fail to perform, comply with or observe
any term, covenant or agreement applicable to Seller contained in Article 13
(Single Purpose Entity Covenants) unless such failure is susceptible to cure,
does not materially affect the likelihood of substantive consolidation and is
cured within ten (10) days after such failure.

 

(viii)      Act of Insolvency. An Act of Insolvency occurs with respect to any
Seller Party.

 

(ix)        [Reserved].

 

(x)         Transaction Documents. Any Transaction Document or a replacement
therefor acceptable to Purchaser shall for whatever reason be terminated (other
than by Purchaser without cause) or cease to be in full force and effect, or
shall not be enforceable in accordance with its terms, or any Person (other than
Purchaser) shall contest the validity or enforceability of any Transaction
Document or the validity, perfection or priority of any Lien granted thereunder,
or any Person (other than Purchaser) shall seek to disaffirm, terminate or
reduce its obligations under any Transaction Document; provided, however, that
if such Transaction Document is the Servicing Agreement or the Custodial
Agreement, no Event of Default shall occur if (i) such Servicing Agreement or
Custodial Agreement has not been terminated and (ii) within ten (10) Business
Days of Seller having knowledge of such event, Seller shall, with the reasonable
consent of Purchaser, have remedied the issue that would cause the Event of
Default.

 

(xi)         Cross-Default. Any Seller Party shall be in default (beyond any
applicable cure periods) under (i) any Indebtedness of such Seller Party which
default (A) involves the failure to pay a matured obligation or (B) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
with respect to such Indebtedness; or (ii) any other contract to which such
Seller Party is a party which default (A) involves the failure to pay a matured
obligation or (B) permits the acceleration of the maturity of obligations by any
other party to or beneficiary of such contract, in each case of clauses (i) and
(ii), to the extent the obligations in connection with such default individually
or in the aggregate with other defaults are at least equal the applicable
Default Threshold.

 

 53 

 

 

(xii)        ERISA. (A) Seller or an ERISA Affiliate shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan that is not exempt from such Sections of ERISA and
the Internal Revenue Code, (B) any material “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of Seller or any ERISA Affiliate, (C) a Reportable Event (as
referenced in Section 4043(b)(3) of ERISA) shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of Purchaser, likely to result in the termination of such Plan for
purposes of Title IV of ERISA, (D) any Plan shall terminate for purposes of
Title IV of ERISA, or (E) Seller or any ERISA Affiliate shall, or in the
reasonable opinion of Purchaser is likely to, incur any liability in connection
with a withdrawal from, or the insolvency or reorganization of, a Multiemployer
Plan; and in each case in clauses (A) through (E) above, such event or
condition, together with all other such events or conditions, if any, would
reasonably be expected to have a Material Adverse Effect.

 

(xiii)       Recharacterization. If (i) any Transaction is recharacterized as a
secured financing, rather than a “securities contract”, as that term is defined
in Section 741 of Title 11 of the United States Code, or (ii) if the Transaction
Documents with respect to any Transaction shall for any reason cease to create
and maintain a valid first priority security interest in favor of Purchaser in
any of the Collateral.

 

(xiv)      Governmental or Regulatory Action. Any governmental, regulatory, or
self-regulatory authority shall have taken any action to remove, limit,
restrict, suspend or terminate the rights, privileges, or operations of any
Seller Party, which suspension has a Material Adverse Effect as determined by
Purchaser in its sole discretion, exercised in good faith.

 

(xv)       Material Adverse Effect. Any condition shall exist that constitutes a
Material Adverse Effect as determined by Purchaser in its sole good faith
discretion.

 

(xvi)      Change of Control. A Change of Control shall have occurred without
the prior written consent of Purchaser.

 

(xvii)     Representation or Warranty Breach. If any representation, warranty or
certification (other than the representations and warranties contained in
Article 10(w), which representations and warranties, if incorrect or untrue on
any day, shall be considered solely for the purpose of determining the Market
Value and eligibility of the Purchased Assets, unless (A) Seller shall have made
any such representations and warranties with actual knowledge that they were
materially false or misleading at the time made; or (B) any such representations
and warranties have been determined by Purchaser in its sole and absolute
discretion to be materially false or misleading on a regular basis) made to
Purchaser by, or on behalf of, any Seller Party or any Servicer that is an
Affiliate of any Seller Party shall have been incorrect or untrue in any respect
when made or repeated or deemed to have been made or repeated and such breach is
not remedied within ten (10) days after the earlier of (A) the delivery of
notice thereof to such Seller Party by Purchaser or (B) knowledge on the part of
such Seller Party of such breach.

 

 54 

 

 

(xviii)    Judgment. Any final non-appealable judgment by any competent court in
the United States of America for the payment of money is rendered against any
Seller Party in an amount at least equal to the applicable Litigation Threshold,
and such judgment remains undischarged or unpaid for a period of thirty (30)
days, during which period execution of such judgment is not effectively stayed
by bonding over or other means acceptable to Purchaser in its sole and absolute
discretion.

 

(xix)       Guarantor Breach. The breach by Guarantor of the covenants made by
it in Article V(i) (Limitation on Distributions) or Article V(k) (Financial
Covenants) of the Guaranty and such breach continues for two (2) Business Days
after the earlier of (A) the delivery of notice thereof to Seller by Purchaser
or (B) knowledge on the part of any Seller Party of such breach.

 

(xx)        Affiliated Servicer Breach. The breach by any Servicer that is an
Affiliate of any Seller Party of its obligation to deposit or remit any Net Cash
Flow received by such Servicer in accordance with Article 5(d).

 

(xxi)       Other Covenant Default. If any Seller Party or any Servicer that is
an Affiliate of any Seller Party shall breach or fail to perform any of the
terms, covenants, obligations or conditions under any Transaction Document,
other than as specifically otherwise referred to in this definition of “Event of
Default,” and such breach or failure to perform is not remedied within five (5)
Business Days after the earlier to occur of knowledge thereof by Seller or
Guarantor or notice thereof to Seller from Purchaser or its successors or
assigns or, as to any breach or failure to perform which by its nature cannot be
remedied with the payment of money and which is capable of being cured within
thirty (30) days after the occurrence of such breach or failure but not within
five (5) Business Days, such longer period of time as is reasonably necessary to
effectuate a cure, not to exceed thirty (30) days after notice of such breach or
failure is given to Seller by Purchaser, so long as Seller or Guarantor, as
applicable, is diligently acting to remedy such breach or failure during such
period of cure, (provided that, any breach or failure to perform resulting from
the gross negligence, willful misconduct or bad faith of any applicable Person
or any Affiliate thereof shall not be susceptible to cure).

 

(b)          Remedies. After the occurrence and during the continuance of an
Event of Default, Seller hereby appoints Purchaser as attorney-in-fact of Seller
for the purpose of taking any action and executing or endorsing any instruments
that Purchaser may deem necessary or advisable to accomplish the purposes of
this Agreement, which appointment as attorney-in-fact is irrevocable and coupled
with an interest. If an Event of Default shall occur and be continuing with
respect to Seller, the following rights and remedies shall be available to
Purchaser:

 

(i)          At the option of Purchaser, exercised by written notice to Seller
(which option shall be deemed to have been exercised, even if no notice is
given, immediately upon the occurrence of an Act of Insolvency with respect to
any Seller Party), the Repurchase Date for each Transaction hereunder shall, if
it has not already occurred, immediately occur (such date, the “Accelerated
Repurchase Date”).

 

 55 

 

 

(ii)         If Purchaser exercises or is deemed to have exercised the option
referred to in Article 14(b)(i):

 

(A)         Seller’s obligations hereunder to repurchase all Purchased Assets
shall become immediately due and payable on and as of the Accelerated Repurchase
Date and Purchaser may immediately terminate all Transactions pursuant to the
Transaction Documents, in each case, with written notice to Seller;

 

(B)         to the extent permitted by applicable law, the Repurchase Price with
respect to each Transaction (determined as of the Accelerated Repurchase Date)
shall be increased by the aggregate amount obtained by daily application, on a
360 day per year basis for the actual number of days during the period from, and
including, the Accelerated Repurchase Date to, but excluding, the date of
payment of the Repurchase Price (as so increased), of (x) the Pricing Rate for
such Transaction (adjusted to a daily rate) multiplied by (y) the Repurchase
Price for such Transaction (decreased by (I) any amounts actually remitted to
Purchaser by the Account Bank or Seller from time to time pursuant to Article 5
and applied to such Repurchase Price, and (II) any amounts applied to the
Repurchase Price pursuant to Article 14(b)(iii));

 

(C)         the Custodian shall, upon the request of Purchaser, deliver to
Purchaser all instruments, certificates and other documents then held by the
Custodian relating to the Purchased Assets; and

 

(D)         Purchaser may (1) immediately sell, at a public or private sale in a
commercially reasonable manner and at such prices as Purchaser may deem
satisfactory any or all of the Purchased Assets, and/or (2) in its sole and
absolute discretion elect, in lieu of selling all or a portion of such Purchased
Assets, to give Seller credit for such Purchased Assets in an amount equal to
the Market Value of such Purchased Assets against the aggregate unpaid
Repurchase Price for such Purchased Assets and any other amounts owing by Seller
under the Transaction Documents (and with respect to this clause (2) Seller
shall thereafter have no further right, title or interest in or to such
Purchased Asset or any proceeds therefrom). The proceeds of any disposition of
Purchased Assets effected pursuant to this Article 14(b)(iii) shall be applied
to the Repurchase Obligations in such order of priority as Purchaser shall
determine in its sole and absolute discretion.

 

 56 

 

 

(iii)        the parties acknowledge and agree that (A) the Purchased Assets
subject to any Transaction hereunder are not instruments traded in a recognized
market, (B) in the absence of a generally recognized source for prices or bid or
offer quotations for any Purchased Asset, the Purchaser may establish the source
therefor in its sole and absolute discretion and (C) all prices, bids and offers
shall be determined together with accrued Net Cash Flow (except to the extent
contrary to market practice with respect to the relevant Purchased Assets). The
parties recognize that it may not be possible to purchase or sell all of the
Purchased Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Purchased Assets
may not be liquid. In view of the nature of the Purchased Assets, the parties
agree that liquidation of a Transaction or the Purchased Assets does not require
a public purchase or sale, and Seller agrees that any private sale shall not be
deemed to have been made in a commercially unreasonable manner solely by virtue
of being a private sale. Accordingly, Purchaser may elect, in its sole and
absolute discretion, the time and manner of liquidating any Purchased Assets,
and nothing contained herein shall (A) obligate Purchaser to liquidate any
Purchased Assets on the occurrence and during the continuance of an Event of
Default or to liquidate all of the Purchased Assets in the same manner or on the
same Business Day or (B) constitute a waiver of any right or remedy of
Purchaser.

 

(iv)        Seller shall be liable to Purchaser and its Affiliates and shall
indemnify Purchaser and its Affiliates for the amount (including, without
limitation, in connection with the enforcement) of all losses, costs and
expenses (including, without limitation, the reasonable fees and expenses of
counsel) incurred by Purchaser in connection with or as a consequence of an
Event of Default.

 

(v)         Purchaser shall have, in addition to its rights and remedies under
the Transaction Documents, all of the rights and remedies provided by applicable
federal, state, foreign (where relevant), and local laws (including, without
limitation, if the Transactions are recharacterized as secured financings, the
rights and remedies of a secured party under the UCC, to the extent that the UCC
is applicable, and the right to offset any mutual debt and claim), in equity,
and under any other agreement between Purchaser and Seller. Without limiting the
generality of the foregoing, Purchaser shall be entitled to set off the proceeds
of the liquidation of the Purchased Assets against all of Seller’s obligations
to Purchaser under this Agreement, without prejudice to Purchaser’s right to
recover any deficiency.

 

(vi)        Purchaser may exercise any or all of the remedies available to
Purchaser immediately upon the occurrence of an Event of Default and at any time
during the continuance thereof. All rights and remedies arising under the
Transaction Documents, as amended from time to time, are cumulative and not
exclusive of any other rights or remedies that Purchaser may have.

 

(vii)       Purchaser may enforce its rights and remedies hereunder without
prior judicial process or hearing, and Seller hereby expressly waives any
defenses Seller might otherwise have to require Purchaser to enforce its rights
by judicial process. Seller also waives, to the extent permitted by law, any
defense Seller might otherwise have arising from the use of nonjudicial process,
disposition of any or all of the Purchased Assets, or from any other election of
remedies. Seller recognizes that nonjudicial remedies are consistent with the
usages of the trade, are responsive to commercial necessity and are the result
of a bargain at arm’s length.

 

 57 

 

 

ARTICLE 15

 

SET-OFF

 

(a)          In addition to any rights now or hereafter granted under applicable
law or otherwise, and not by way of limitation of any such rights, Seller hereby
grants to Purchaser and its Affiliates a right of set-off, without prior notice
to Seller (but with prompt notice following any such set-off, provided that
failure to deliver such notice shall not impair any rights of Purchaser under
the Transaction Documents), any sum or obligation (whether or not arising under
this Agreement, whether matured or unmatured, whether or not contingent and
irrespective of the currency, place of payment or booking office of the sum or
obligation) owed by Seller or Guarantor to Purchaser, as to which an Event of
Default has occurred as a result of Seller’s or Guarantor’s nonpayment against
(i) any sum or obligation (whether or not arising under this Agreement, whether
matured or unmatured, whether or not contingent and irrespective of the
currency, place of payment or booking office of the sum or obligation) owed by
Purchaser or its Affiliates to Seller and (ii) any and all deposits (general or
specified), monies, credits, securities, collateral or other property of Seller
and the proceeds therefrom, now or hereafter held or received for the account of
Seller (whether for safekeeping, custody, pledge, transmission, collection, or
otherwise) by Purchaser or its Affiliates or any entity under the control of
Purchaser or its Affiliates and its respective successors and assigns
(including, without limitation, branches and agencies of Purchaser, wherever
located).

 

(b)          Purchaser and its Affiliates are hereby authorized at any time and
from time to time upon the occurrence and during the continuance of an Event of
Default, without notice to Seller, to set-off, appropriate, apply and enforce
such right of set-off against any and all items hereinabove referred to against
any amounts owing to Purchaser or its Affiliates by Seller under the Transaction
Documents, irrespective of whether Purchaser or its Affiliates shall have made
any demand hereunder and although such amounts, or any of them, shall be
contingent or unmatured and regardless of any other collateral securing such
amounts. If a sum or obligation is unascertained, Purchaser may in good faith
estimate that obligation and set-off in respect of the estimate, subject to the
relevant party accounting to the other when the obligation is ascertained.
Nothing in this Article 15 shall be effective to create a charge or other
security interest. This Article 15 shall be without prejudice and in addition to
any right of set-off, combination of accounts, lien or other rights to which any
party is at any time otherwise entitled (whether by operation of law, contract
or otherwise).

 

(c)          ANY AND ALL RIGHTS TO REQUIRE PURCHASER OR ITS AFFILIATES TO
EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL OR
PURCHASED ITEMS THAT SECURE THE AMOUNTS OWING TO PURCHASER OR ITS AFFILIATES BY
SELLER UNDER THE TRANSACTION DOCUMENTS, PRIOR TO EXERCISING THEIR RIGHT OF
SET-OFF WITH RESPECT TO SUCH MONIES, SECURITIES, COLLATERAL, DEPOSITS, CREDITS
OR OTHER PROPERTY OF SELLER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED BY SELLER.

 

 58 

 

 

ARTICLE 16

 

SINGLE AGREEMENT

 

Purchaser and Seller acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of Purchaser and Seller agrees (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (ii) that each of them shall be entitled to set
off claims and apply property held by them in respect of any Transaction against
obligations owing to them in respect of any other Transactions hereunder and
(iii) that payments, deliveries and other transfers made by either of them in
respect of any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.

 

ARTICLE 17

 

RECORDING OF COMMUNICATIONS

 

EACH OF PURCHASER AND SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM
TIME TO TIME TO MAKE OR CAUSE TO BE MADE RECORDINGS OF COMMUNICATIONS BETWEEN
ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL
BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF
THE APPLICABLE PARTY. EACH OF PURCHASER AND SELLER HEREBY CONSENTS TO THE
ADMISSIBILITY OF SUCH RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER
PROCEEDINGS, AND AGREES THAT A DULY AUTHENTICATED TRANSCRIPT OF SUCH A TAPE
RECORDING SHALL BE DEEMED TO BE A WRITING CONCLUSIVELY EVIDENCING THE PARTIES’
AGREEMENT.

 

ARTICLE 18

 

NOTICES AND OTHER COMMUNICATIONS

 

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if sent by (a) hand delivery, with proof of
delivery, (b) certified or registered United States mail, postage prepaid, (c)
expedited prepaid delivery service, either commercial or United States Postal
Service, with proof of delivery, (d) by telecopier (with answerback
acknowledged) provided that such telecopied notice must also be delivered by one
of the means set forth in (a), (b) or (c) above, or (e) by electronic mail
provided that such electronic mail notice must also be delivered by one of the
means set forth in (a), (b) or (c) above, to the address specified in Exhibit I
hereto or at such other address and person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Article 18. A notice shall be
deemed to have been given: (v) in the case of hand delivery, at the time of
delivery, (w) in the case of registered or certified mail, when delivered or the
first attempted delivery on a Business Day, (x) in the case of expedited prepaid
delivery upon the first attempted delivery on a Business Day, (y) in the case of
telecopier, upon receipt of answerback confirmation, provided that such
telecopied notice was also delivered as required in this Article 18 or (z) in
the case of electronic mail, upon receipt of a verbal or electronic
communication confirming receipt thereof, provided that such electronic mail
notice was also delivered as required in this Article 18. A party receiving a
notice that does not comply with the technical requirements for notice under
this Article 18 may elect to waive any deficiencies and treat the notice as
having been properly given.

 

 59 

 

 

ARTICLE 19

 

ENTIRE AGREEMENT; SEVERABILITY

 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

ARTICLE 20

 

NON-ASSIGNABILITY

 

(a)          No Seller Party may assign any of its rights or obligations under
this Agreement or the other Transaction Documents without the prior written
consent of Purchaser (which may be granted or withheld in Purchaser’s sole and
absolute discretion) and any attempt by any Seller Party to assign any of its
rights or obligations under this Agreement or any other Transaction Document
without the prior written consent of Purchaser shall be null and void.

 

(b)          Purchaser may, upon not less than five (5) Business Days’ prior
written notice (provided no Event of Default exists) to Seller but without
consent of Seller, at any time and from time to time, assign or participate some
or all of its rights and obligations under the Transaction Documents and/or
under any Transaction (subject to Article 9(a)) to any Person who is a Permitted
Transferee. In connection therewith, Purchaser may bifurcate or allocate (i.e.
senior/subordinate) amounts due to Purchaser. Seller agrees to reasonably
cooperate with Purchaser in connection with any such assignment, transfer or
sale of participating interest at Purchaser’s expense for Seller’s reasonable
and documented attorneys’ fees and disbursements for outside counsel. Provided
that no Event of Default has occurred and is continuing, Purchaser shall act as
exclusive agent for all participants or assignees with respect to any such
participation or assignment and in any dealings with Seller (and subject to the
immediately succeeding sentence) with regard to this Agreement and/or the
Purchased Assets, provided that Seller’s obligations under this facility
(whether monetary or non-monetary) are not increased and its rights hereunder
are not impaired without Seller’s written consent. Seller shall not be obligated
or required to deal directly with any Person other than Purchaser in connection
with any sale, assignment or transfer by Purchaser hereunder other than a sale,
assignment, transfer or participation by Purchaser of one hundred percent (100%)
of its rights and obligations under the Transaction Documents.

 

 60 

 

 

(c)          Purchaser, acting solely for this purpose as a non-fiduciary agent
of Seller, shall maintain a register for the recordation of the names and
addresses of the Purchasers, and the Repurchase Price and Price Differential
owing to each such Purchaser (the “Register”). The entries in the Register shall
be conclusive absent manifest error, and Purchaser and Seller shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Purchaser for all purposes of this Agreement. The Register shall be available
for inspection by the Seller at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)          Subject to the foregoing, the Transaction Documents and any
Transactions shall be binding upon and shall inure to the benefit of the parties
and their respective successors and assigns. Nothing in the Transaction
Documents, express or implied, shall give to any Person, other than the parties
to the Transaction Documents and their respective successors, any benefit or any
legal or equitable right, power, remedy or claim under the Transaction
Documents.

 

ARTICLE 21

 

GOVERNING LAW

 

THIS AGREEMENT (AND ANY CLAIM OR CONTROVERSY HEREUNDER) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS WITHOUT REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).

 

ARTICLE 22

 

WAIVERS AND AMENDMENTS

 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.

 

ARTICLE 23

 

INTENT

 

(a)          The parties intend and acknowledge that (i) each Transaction is a
“repurchase agreement” as that term is defined in Section 101(47) of Title 11 of
the United States Code, as amended (except insofar as the type of Assets subject
to such Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended (except insofar as
the type of assets subject to such Transaction would render such definition
inapplicable), (ii) each Purchased Asset constitutes either a “mortgage loan” or
“an interest in a mortgage” as such terms are used in Title 11 of the United
States Code and (iii) all payments hereunder are deemed “margin payments” or
settlement payments” as defined in Title II of the Bankruptcy Code.

 

 61 

 

 

(b)          The parties intend and acknowledge that either party’s right to
cause the termination, liquidation or acceleration of, or to set-off or net
termination values, payment amounts or other transfer obligations arising under,
or in connection with, this Agreement or any Transaction hereunder or to
exercise any other remedies pursuant to Article 14 is in each case a contractual
right to cause or exercise such right as described in Sections 555, 559 and 561
of Title 11 of the United States Code, as amended.

 

(c)          The parties intend and acknowledge that if a party hereto is an
“insured depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in the FDIA and any
rules, orders or policy statements thereunder (except insofar as the type of
assets subject to such Transaction would render such definition inapplicable).

 

(d)          The parties intend and acknowledge that this Agreement constitutes
a “netting contract” as defined in and subject to Title IV of the Federal
Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) and each
payment entitlement and payment obligation under any Transaction hereunder shall
constitute a “covered contractual payment entitlement” or “covered contractual
payment obligation”, respectively, as defined in and subject to FDICIA (except
insofar as one or both of the parties is not a “financial institution” as that
term is defined in FDICIA).

 

(e)          The parties intend and acknowledge that this Agreement constitutes
a “master netting agreement” as defined in Section 101(38A) of Title 11 of the
United States Code, as amended, and as used in Section 561 of Title 11 of the
United States Code, as amended, and a “securities contract” with the meaning of
Section 555 and Section 559 under the Bankruptcy Code.

 

(f)          The parties intend and acknowledge that any provisions hereof or in
any other document, agreement or instrument that is related in any way to this
Agreement shall be deemed “related to” this Agreement within the meaning of
Section 741 of the Bankruptcy Code.

 

(g)          It is the intention of the parties that, for U.S. Federal, state
and local income and franchise tax purposes and for accounting purposes, each
Transaction constitute a financing to Seller, and that Seller be (except to the
extent that Purchaser shall have exercised its remedies following an Event of
Default) the owner of the Purchased Assets for such purposes. Unless prohibited
by applicable law, Seller and Purchaser agree to treat the Transactions as
described in the preceding sentence on any and all filings with any U.S.
Federal, state, or local taxing authority.

 

ARTICLE 24

 

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

 

The parties acknowledge that they have been advised that:

 

(a)          in the case of any Transaction in which one of the parties is a
broker or dealer registered with the Securities and Exchange Commission (“SEC”)
under Section 15 of the Exchange Act, the Securities Investor Protection
Corporation has taken the position that the provisions of the Securities
Investor Protection Act of 1970 (“SIPA”) do not protect the other party with
respect to such Transaction;

 

 62 

 

 

(b)          in the case of any Transaction in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other party with respect to such Transaction; and

 

(c)          in the case of any Transactions in which one of the parties is a
financial institution, funds held by the financial institution in connection
with such Transaction are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation or the National Credit Union Share
Insurance Fund, as applicable.

 

ARTICLE 25

 

CONSENT TO JURISDICTION; WAIVERS

 

(a)          Each party irrevocably and unconditionally (i) submits to the
exclusive jurisdiction of any United States Federal or New York State court
sitting in Manhattan, and any appellate court from any such court, solely for
the purpose of any suit, action or proceeding brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement and (ii) waives, to the fullest extent it may effectively
do so, any defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court and any right of jurisdiction on account of its
place of residence or domicile. The parties hereby agree that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

(b)          To the extent that either party has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.

 

(c)          The parties consent to the service of any summons and complaint and
any other process by the mailing of copies of such process to them at their
respective address specified herein. Nothing in this Article 25 shall affect the
right of either party to serve legal process in any other manner permitted by
law or affect the right of either party to bring any action or proceeding
against the other party or its property in the courts of other jurisdictions.

 

(d)          EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.

 

 63 

 

 

ARTICLE 26

 

NO RELIANCE

 

Seller hereby acknowledges, represents and warrants to Purchaser that, in
connection with the negotiation of, the entering into, and the performance
under, the Transaction Documents and each Transaction thereunder:

 

(a)          it is not relying (for purposes of making any investment decision
or otherwise) upon any advice, counsel or representations (whether written or
oral) of Purchaser, other than the representations expressly set forth in the
Transaction Documents;

 

(b)          it has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction) based upon
its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by Purchaser;

 

(c)          it is a sophisticated and informed Person that has a full
understanding of all the terms, conditions and risks (economic and otherwise) of
the Transaction Documents and each Transaction thereunder and is capable of
assuming and willing to assume (financially and otherwise) those risks;

 

(d)          it is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its assets or liabilities and not for purposes of speculation;

 

(e)          no joint venture exists between Purchaser and any Seller Party; and

 

(f)          Purchaser is not acting as a fiduciary or financial, investment or
commodity trading advisor for any Seller Party and Purchaser has not given to
any Seller Party (directly or indirectly through any other Person) any
assurance, guarantee or representation whatsoever as to the merits (either
legal, regulatory, tax, business, investment, financial accounting or otherwise)
of the Transaction Documents or any Transaction thereunder.

 

 64 

 

 

ARTICLE 27

 

INDEMNITY AND EXPENSES

 

(a)          Seller hereby agrees to indemnify Purchaser, Purchaser’s Affiliates
and each of its and their officers, directors, employees and agents
(“Indemnified Parties”) for, and hold harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under Article 5), fees, costs, expenses (including, without
limitation, the reasonable fees and expenses of counsel) or disbursements (all
of the foregoing, collectively “Indemnified Amounts”) that may at any time
(including, without limitation, such time as this Agreement shall no longer be
in effect and the Transactions shall have been repaid in full) be imposed on or
asserted against any Indemnified Party in any way whatsoever arising out of or
in connection with, or relating to, or as a result of, this Agreement, the other
Transaction Documents, any Transactions, any Event of Default or any action
taken or omitted to be taken by any Indemnified Party under or in connection
with any of the foregoing; provided that (i) other than in respect of
Indemnified Taxes, the foregoing shall have no applicable in respect of Taxes
other than in respect of any non-Tax claim and (ii) Seller shall not be liable
for Indemnified Amounts resulting from the gross negligence or willful
misconduct of any Indemnified Party. Without limiting the generality of the
foregoing, Seller agrees to hold Purchaser harmless from and indemnify Purchaser
against all Indemnified Amounts with respect to all Purchased Assets relating to
or arising out of any violation or alleged violation of any environmental law,
rule or regulation or any consumer credit laws, including without limitation
ERISA, the Truth in Lending Act and/or the Real Estate Settlement Procedures
Act. In any suit, proceeding or action brought by Purchaser in connection with
any Purchased Asset for any sum owing thereunder, or to enforce any provisions
of any Purchased Asset, Seller agrees to hold Purchaser harmless from and
indemnify Purchaser from and against all Indemnified Amounts suffered by reason
of any defense, set-off, counterclaim, recoupment or reduction or liability
whatsoever of the account debtor or obligor thereunder, arising out of a breach
by any Seller Party or any Affiliate thereof of any obligation thereunder or
arising out of any other agreement, indebtedness or liability at any time owing
to or in favor of such account debtor or obligor or its successors from Seller
or Guarantor. The obligation of Seller hereunder is a recourse obligation of
Seller.

 

(b)          Seller agrees to pay or reimburse on demand all of Purchaser’s
reasonable out-of-pocket costs and expenses (including, without limitation, the
fees and expenses of counsel) incurred in connection with (i) the preparation,
negotiation, execution and consummation of, and any amendment, supplement or
modification to, any Transaction Document or any Transaction thereunder, whether
or not such Transaction Document (or amendment thereto) or such Transaction is
ultimately consummated, (ii) the consummation and administration of any
Transaction, (iii) any enforcement of any of the provisions of the Transaction
Documents, any preservation of the Purchaser’s rights under the Transaction
Documents or any performance by Purchaser of any obligations of Seller in
respect of any Purchased Asset, or any actual or attempted sale, or any
exchange, enforcement, collection, compromise or settlement in respect of any of
the Collateral, the Equity Pledged Collateral and the Originator Pledged
Collateral and for the custody, care or preservation of the Collateral, the
Equity Pledged Collateral and the Originator Pledged Collateral (including
insurance, filing and recording costs) and defending or asserting rights and
claims of Purchaser in respect thereof, by litigation or otherwise, (iv) the
maintenance of the Collection Account and the Servicer Collection Account and
registering the Collateral, the Equity Pledged Collateral and the Originator
Pledged Collateral in the name of Purchaser or its nominee, (v) any default by
Seller in repurchasing the Purchased Asset after Seller has given a notice in
accordance with Article 3(e) of an Early Repurchase Date, (vi) [reserved], (vii)
any failure by Seller to sell any Eligible Asset to Purchaser on the Purchase
Date thereof, (viii) any actions taken to perfect or continue any lien created
under any Transaction Document, (ix) Purchaser owning any Purchased Asset or
other Purchased Item and/or (x) any due diligence performed by Purchaser in
accordance with Article 28. All such expenses shall be recourse obligations of
Seller to Purchaser under this Agreement. A certificate as to such costs and
expenses, setting forth the calculations thereof shall be delivered to Seller in
connection with any demand for payment under this Article 27, and such costs and
expenses shall be due and payable within two (2) Business Days following
Seller’s receipt of such certificate.

 

 65 

 

 

(c)          This Article 27 shall survive termination of this Agreement and the
repurchase of all Purchased Assets.

 

ARTICLE 28

 

DUE DILIGENCE

 

(a)          Seller acknowledges that Purchaser has the right to perform
continuing due diligence reviews with respect to the Purchased Assets, the
Seller Parties and Servicer for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise.
Seller agrees that upon reasonable prior notice (unless an Event of Default has
occurred and is continuing, in which case no prior notice shall be required),
Seller shall provide (or shall cause any other Seller Party or Servicer, as
applicable, to provide) reasonable access to Purchaser and any of its agents,
representatives or permitted assigns to the offices of Seller, such other Seller
Party or Servicer, as the case may be, during normal business hours and permit
them to examine, inspect, and make copies and extracts of the Purchased Asset
Files, Servicing Records and any and all documents, records, agreements,
instruments or information relating to such Purchased Assets in the possession
or under the control of such party.

 

(b)          Seller agrees that it shall, promptly upon reasonable request of
Purchaser, deliver (or shall cause to be delivered) to Purchaser and any of its
agents, representatives or permitted assigns copies of any documents permitted
to be reviewed by Purchaser in accordance with Article 28(a).

 

(c)          Seller agrees to make available (or to cause any other Seller Party
or Servicer, as applicable, to make available) to Purchaser and any of its
agents, representatives or permitted assigns (i) in person at the time of any
inspection pursuant to Article 28(a) or (ii) upon prior written notice (unless
an Event of Default has occurred and is continuing, in which case no prior
notice shall be required and there shall be no limitation on frequency), by
phone, as applicable, a knowledgeable financial or accounting officer or asset
manager, as applicable, of Seller, such other Seller Party or Servicer, as the
case may be, for the purpose of answering questions about any of the foregoing
Persons, or any other matters relating to the Transaction Documents or any
Transaction that Purchaser wishes to discuss with such Person.

 

(d)          Without limiting the generality of the foregoing, Seller
acknowledges that Purchaser may enter into Transactions with Seller based solely
upon the information provided by Seller to Purchaser and the representations,
warranties and covenants contained herein, and that Purchaser, at its option,
has the right at any time to conduct a partial or complete due diligence review
on some or all of the Purchased Assets. Purchaser may underwrite such Purchased
Assets itself or engage a third-party underwriter to perform such underwriting.
Seller agrees to cooperate with Purchaser and any third party underwriter in
connection with such underwriting, including, but not limited to, providing
Purchaser and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Purchased
Assets in the possession, or under the control, of any Seller Party or any
Affiliate thereof.

 

 66 

 

 

(e)          Seller agrees to reimburse Purchaser on demand for any and all
costs and expenses (including, without limitation, the fees and expenses of
counsel) incurred by Purchaser in connection with its due diligence activities
pursuant to this Article 28.

 

ARTICLE 29

 

SERVICING

 

(a)          

 

(i)          It is hereby expressly acknowledged that the Servicing Rights
relating to each Eligible Asset purchased by Purchaser hereunder have not been
severed from the Eligible Asset, remain a part of the Eligible Asset and are
transferred with the Eligible Asset. The parties hereto agree and acknowledge
that the Purchased Assets are sold to Purchaser on a “servicing released” basis
and Purchaser is owner of all Servicing Rights so long as the Purchased Assets
are subject to this Agreement. Notwithstanding the foregoing, while no Event of
Default exists, Seller is hereby granted a license (revocable in accordance with
this Article 29) to cause Servicer to service the Purchased Assets, and Seller
shall, at Seller’s sole cost and expense, cause the Servicer to service the
Purchased Assets subject to the terms of this Agreement;

 

(ii)         Purchaser and Seller have agreed that Seller shall designate
Servicer to service the Purchased Assets in accordance with the Servicing
Agreement, this Article 29 and the other provisions of this Agreement, for the
benefit of Seller and Purchaser; provided, however, that while an Event of
Default exists, Seller’s license to cause Servicer to service the Purchased
Assets shall be revoked. Seller and Purchaser agree that the Servicing Agreement
shall provide that it terminates automatically every thirty (30) days unless
Purchaser provides written notice to Seller that such Servicing Agreement is
extended for another thirty (30) days.

 

(iii)        Seller shall not, nor shall it direct Servicer, to take any
Material Action with respect to any Purchased Asset without first having given
notice thereof to Purchaser in each such instance and receiving the prior
written consent of Purchaser.

 

(iv)        Seller may, and may direct Servicer to, take any Permitted Action
without the prior consent of Purchaser, provided that Seller shall notify
Purchaser of such Permitted Action promptly thereafter.

 

(b)          The Servicing Agreement shall provide that Purchaser may, in its
sole and absolute discretion, terminate (or require Seller to terminate)
Servicer or any sub-servicer with respect to any Purchased Asset, upon the
earliest of (i) a Servicer Event of Default under the Servicing Agreement, (ii)
during the continuance of an Event of Default, (iii) upon Purchaser otherwise
revoking Seller’s license to cause Servicer to Servicer the Purchased Assets or
not extending the Servicing Agreement in accordance with Article 29(a)(ii), and
(iv) the transfer of servicing to any other servicer and the assumption of such
servicing by such other servicer, in each case, without any penalty or
termination fee payable by Purchaser. Seller shall cooperate with Purchaser in
connection with any termination of Servicer. Upon any termination of Servicer,
if no Event of Default shall have occurred and be continuing, Seller shall at
its sole cost and expense transfer the servicing of the effected Purchased
Assets to another Servicer approved by Purchaser as expeditiously as possible.

 

 67 

 

 

(c)          Seller shall not, and shall not permit Servicer to, employ any
sub-servicers to service the Purchased Assets without the prior written approval
of Purchaser. If the Purchased Assets are serviced by a sub-servicer, Seller
shall assign all of its rights, title and interest in the servicing agreements
with such sub-servicer to Purchaser.

 

(d)          Seller shall cause Servicer and any sub-servicer to service the
Purchased Assets in accordance with Accepted Servicing Practices. Seller shall
cause any sub-servicers engaged by Seller or Servicer to execute a letter in
form and substance acceptable to Purchaser (a “Servicer Letter”), acknowledging
Purchaser’s security interest in the Purchased Assets and agreeing to remit all
Net Cash Flow received with respect to the Purchased Asset to the Collection
Account in accordance with Article 5(e).

 

(e)          Seller agrees that Purchaser is the owner of all servicing records
relating to the Purchased Assets, including but not limited to the Servicing
Agreement, files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of Purchased Assets (the “Servicing
Records”) so long as the Purchased Assets are subject to this Agreement. Seller
covenants to (or to cause Servicer to) safeguard such Servicing Records and to
deliver them promptly to Purchaser or its designee (including the Custodian) at
Purchaser’s request.

 

(f)          The payment of servicing fees shall be solely the responsibility of
Seller and shall be subordinate to payment of amounts outstanding and due to
Purchaser under the Transaction Documents.

 

ARTICLE 30

 

MISCELLANEOUS

 

(a)          All rights, remedies and powers of Purchaser hereunder and in
connection herewith are irrevocable and cumulative, and not alternative or
exclusive, and shall be in addition to all other rights, remedies and powers of
Purchaser whether under law, equity or agreement. In addition to the rights and
remedies granted to it in this Agreement, to the extent this Agreement is
determined to create a security interest, Purchaser shall have all rights and
remedies of a secured party under the UCC.

 

(b)          The Transaction Documents may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.

 

(c)          The headings in the Transaction Documents are for convenience of
reference only and shall not affect the interpretation or construction of the
Transaction Documents.

 

 68 

 

 

(d)          Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or be invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

(e)          This Agreement contains a final and complete integration of all
prior expressions by the parties with respect to the subject matter hereof and
thereof and shall constitute the entire agreement among the parties with respect
to such subject matter, superseding all prior oral or written understandings.

 

(f)          The parties understand that this Agreement is a legally binding
agreement that may affect such party’s rights. Each party represents to the
other that it has received legal advice from counsel of its choice regarding the
meaning and legal significance of this Agreement and that it is satisfied with
its legal counsel and the advice received from it.

 

(g)          Should any provision of this Agreement require judicial
interpretation, it is agreed that a court interpreting or construing the same
shall not apply a presumption that the terms hereof shall be more strictly
construed against any Person by reason of the rule of construction that a
document is to be construed more strictly against the Person who itself or
through its agent prepared the same, it being agreed that all parties have
participated in the preparation of this Agreement.

 

(h)          Unless otherwise specifically enumerated, wherever pursuant to this
Agreement Purchaser exercises any right given to it to consent or not consent,
or to approve or disapprove, or any arrangement or term is to be satisfactory
to, Purchaser in its sole and absolute discretion, Purchaser shall decide to
consent or not consent, or to approve or disapprove or to decide that
arrangements or terms are satisfactory or not satisfactory, in its sole and
absolute discretion and such decision by Purchaser shall be final and
conclusive.

 

(i)          [Reserved].

 

(j)          

 

(i)          If Purchaser is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document,
Purchaser shall deliver to Seller, at the time or times reasonably requested by
Seller, such properly completed and executed documentation reasonably requested
by Seller as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, Purchaser, if reasonably requested by
Seller, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Seller as will enable Seller to determine whether
Purchaser is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Article 30(j)(ii)(A), Article 30(j)(ii)(B),
and Article 30(j)(ii)(D) below) shall not be required if in Purchaser’s
reasonable judgment such completion, execution or submission would subject
Purchaser to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of Purchaser;

 

 69 

 

 

(ii)         Without limiting the generality of the foregoing, in the event that
Seller is a U.S. Person,

 

(A)         any Purchaser that is a U.S. Person shall deliver to Seller on or
prior to the date on which Purchaser becomes a Purchaser under this Agreement
(and from time to time thereafter upon the reasonable request of Seller), two
executed copies of IRS Form W-9 certifying that Purchaser is exempt from U.S.
federal backup withholding tax;

 

(B)         any Foreign Purchaser shall, to the extent it is legally entitled to
do so, deliver to Seller (in such number of copies as shall be requested by
Seller) on or prior to the date on which Purchaser becomes a Purchaser under
this Agreement (and from time to time thereafter upon the reasonable request of
Seller), whichever of the following is applicable:

 

(1)         in the case of a Foreign Purchaser claiming the benefits of an
income tax treaty to which the United States is a party, (x) with respect to
payments of interest under any Transaction Document, executed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Transaction Document, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)         executed copies of IRS Form W-8ECI;

 

(3)         in the case of a Foreign Purchaser claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit VI-A to the effect that such
Foreign Purchaser is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of Seller within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable); or

 

(4)         to the extent a Foreign Purchaser is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit VI-B or Exhibit VI-C, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Purchaser is a partnership and one or more direct or indirect
partners of such Foreign Purchaser are claiming the portfolio interest
exemption, such Foreign Purchaser may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit VI-D on behalf of each such direct and
indirect partner;

 

 70 

 

 

(C)         Any Foreign Purchaser shall, to the extent it is legally entitled to
do so, deliver to Seller (in such number of copies as shall be requested by
Seller) on or prior to the date on which Purchaser becomes a party under this
Agreement (and from time to time thereafter upon the reasonable request of
Seller), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Seller to determine the withholding or
deduction required to be made; and

 

(D)         if a payment made to Purchaser under any Transaction Document would
be subject to withholding Tax imposed by FATCA if Purchaser were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), Purchaser
shall deliver to Seller at the time or times prescribed by law and at such time
or times reasonably requested by Seller such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Seller as may be
necessary for Seller to comply with its obligations under FATCA and to determine
that Purchaser has complied with Purchaser’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

[REMAINDER OF PAGE LEFT BLANK]

 

 71 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as a deed as of the
day first written above.

 

  GOLDMAN SACHS BANK USA, as Purchaser         By: /s/Jeffrey Dawkins     Name:
Jeffrey Dawkins     Title: Authorized Person

 

   

 

 

  RFT GS LOAN, LLC, as Seller         By: /s/ Micah Goodman     Name: Micah
Goodman     Title: Authorized Signatory

 

 

 

 

EXHIBIT I

 

NAMES AND ADDRESSES FOR COMMUNICATIONS BETWEEN PARTIES

 

Purchaser: Goldman Sachs Bank USA   c/o Goldman, Sachs & Co.   200 West Street  
7th FL   New York, New York 10282   Attn: Jeffrey Dawkins   Tel:   (212)
902-6852   Email: jeffrey.dawkins@gs.com     with a copy to: Goldman Sachs Bank
USA   c/o Goldman, Sachs & Co.   6011 Connection Drive   Irving, Texas 75039  
Attn: Warehouse Lending   Email: gs-warehouselending@gs.com     with a copy to:
Dechert LLP   Cira Centre   2929 Arch Street   Philadelphia, PA 19104   Attn:
Richard D. Jones   Tel: (215) 994 3844   Fax: (215) 655 3844   Email:
richard.jones@dechert.com     Seller: RFT GS Loan, LLC   c/o Benefit Street
Partners L.L.C.   9 West 57th Street   Suite 4920   New York, New York 10019  
Attn: Micah Goodman     Managing Director and General Counsel   Tel:    (212)
588-6982   Email: M.Goodman@provequity.com.

 

 Ex. I-1 

 

 

Originator: Realty Finance Operating Partnership, L.P.   c/o Benefit Street
Partners L.L.C.   9 West 57th Street   Suite 4920   New York, New York 10019  
Attn: Micah Goodman     Managing Director and General Counsel   Tel: (212)
588-6982   Email: M.Goodman@provequity.com     Guarantor: Realty Finance Trust,
Inc.   c/o Benefit Street Partners L.L.C.   9 West 57th Street   Suite 4920  
New York, New York 10019   Attn:   Micah Goodman     Managing Director and
General Counsel   Tel: (212) 588-6982   Email: M.Goodman@provequity.com     For
each Seller Party   with a copy to: DLA Piper LLP (US)   1251 Avenue of the
Americas   27th Floor   New York, NY 10020   Attn: Jeffrey B. Steiner   Tel:
(212) 335-4580   Fax: (917) 778-8690   Email: Jeffrey.Steiner @dlapiper.com

 

 Ex. I-2 

 

 

EXHIBIT II

 

FORM OF CONFIRMATION STATEMENT

 

[Date]

 

To: Goldman Sachs Bank USA

 

Ladies and Gentlemen:

 

Reference is made hereby to the Master Repurchase Agreement, dated as of
December 27, 2016 (the “Agreement”), between Goldman Sachs Bank USA
(“Purchaser”) and RFT GS Loan, LLC (“Seller”). This Confirmation is being
delivered to you, as Purchaser, to request a Transaction pursuant to which
Purchaser will purchase from us, as Seller, the Eligible Asset identified on the
attached Schedule 1 in accordance with the terms of the Agreement. Capitalized
terms used herein without definition have the meanings given to them in the
Agreement.

 

Eligible Asset: ___________________, as further identified on Schedule 1    
Asset Type: [Mortgage Loan][Senior Note][Senior Participation  Interest]

 

Outstanding Principal Amount of Purchased   Asset as of Purchase Date:
$__________     Available Future Funding under Purchased   Asset as of Purchase
Date: $__________     Repurchase Date: __________, 20__     Purchase Price:
$__________     Market Value: __________%     Pricing Rate: LIBOR Rate plus
____%     Purchase Price Percentage: __________%     GS Mortgaged Property Value
$__________     Purchase Price LTV: __________%

 

Minimum Purchase Price Debt Yield:

 

 Ex. II-1 

 

 

  Underwritten Net
Operating Income   Purchase Price Debt
Yield   Minimum Purchase
Price Debt Yield Year 1           Year 2           Year 3           Year 4      
    Year 5          

 

Portfolio Purchase Price Debt Yield: See Schedule 2

 

Governing Agreements: As identified on attached Schedule 3     Requested Wire
Amount: $__________     Type of Funding: [Wet][Dry] Funding

 

Seller’s Wiring Instructions:

 

Bank Name: ____________________ ABA Number: ____________________ Account Number:
____________________ Reference: ____________________

 

Seller acknowledges that the Purchased Asset will be serviced pursuant to the
Servicing Agreement.

 

To evidence your agreement to enter into the Transaction in accordance with the
terms set forth in this Confirmation, please return a countersigned copy of this
Confirmation to Seller.

 

  RFT GS LOAN, LLC         By:       Name:     Title:

 

AGREED AND ACKNOWLEDGED:

 

GOLDMAN SACHS BANK USA

 

By:       Name:     Title:  

 

 Ex. II-2 

 

 

Schedule 1 to Confirmation

 

Purchased Asset Schedule

 

(attached)

 

 Ex. II-3 

 

 

Schedule 2 to Confirmation

 

Purchased Asset Documents

 

 Ex. II-4 

 

 

EXHIBIT III

 

AUTHORIZED REPRESENTATIVES OF SELLER

 

Name   Specimen Signature                                                

 

 Ex. III-1 

 

 

EXHIBIT IV

 

FORM OF POWER OF ATTORNEY

 

Know All Men by These Presents, that RFT GS Loan, LLC, a Delaware limited
liability company (“Seller”), does hereby appoint Goldman Sachs Bank USA
(“Purchaser”), its attorney-in-fact to act in Seller’s name, place and stead in
any way that Seller could do with respect to (a) if determined by Purchaser in
its sole discretion exercised in good faith to be necessary in order to protect
or perfect Purchaser’s rights, title or interest in or to the Purchased Assets
and the Purchased Asset Documents pursuant to this Agreement (i) the completion
of the endorsements of the Purchased Assets, including without limitation the
Mortgage Notes, Assignments of Mortgages and Participation Certificates, and any
transfer documents related thereto, (ii) the recording of the Assignments of
Mortgages and (iii) the preparation and filing, in form and substance
satisfactory to Purchaser, of such financing statements, continuation
statements, and other uniform commercial code forms, as Purchaser may from time
to time, reasonably consider necessary to create, perfect, and preserve
Purchaser’s security interest in the Purchased Assets, and (b) following the
occurrence and during the continuance of an Event of Default under the
Repurchase Agreement, as defined below, the enforcement of Seller’s rights under
the Purchased Assets purchased by Purchaser pursuant to the Master Repurchase
Agreement, dated as of December 27, 2016 (as amended, restated, supplemented, or
otherwise modified and in effect from time to time, the “Repurchase Agreement”),
between Purchaser and Seller, and to take such other steps as may be necessary
or desirable to enforce Purchaser’s rights against such Purchased Assets, the
related Purchased Asset Files and the Servicing Records to the extent that
Seller is permitted by law to act through an agent. Capitalized terms used but
not otherwise defined herein shall have the meanings assigned thereto in the
Repurchase Agreement.

 

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICT
OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

 Ex. IV-1 

 

 

IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be executed as a
deed this ____ day of __________, 20__.

 

  RFT GS LOAN, LLC         By:       Name:     Title:

 

STATE OF   ______________ ) COUNTY OF   ____________ )

 

On ________, 20__, before me, _____________________, a Notary Public, personally
appeared ___________________, who was proven to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the ______________ that the
foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature _______________________________

 

(Seal)

 

 Ex. IV-2 

 

 

EXHIBIT V

 

REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL PURCHASED ASSET

 

[Attached]

 

 Ex. V-1 

 

 

EXHIBIT VI

 

ASSET INFORMATION

 

Asset ID #:

Asset Type: [Mortgage Loan][Senior Note][Senior Participation]

Borrower Name:

Borrower Address:

Borrower City:

Borrower State:

Borrower Zip Code:

Recourse?

Guaranteed?

Related Borrower Name(s):

Original Principal Balance:

Maximum Principal Balance:

Note Date:

Loan Date:

Loan Type: floating

Current Principal Balance:

Current Interest Rate (per annum):

Paid to date:

Annual P&I:

Next Payment due date:

Index:

Gross Spread/Margin:

Life Cap:

Life Floor:

Periodic Cap:

Periodic Floor:

Rounding Factor:

Lookback (in days):

Interest Calculation Method (e.g., Actual/360):

Interest rate adjustment frequency:

P&I payment frequency:

First P&I payment due:

First interest rate adjustment date:

First payment adjustment date:

Next interest rate adjustment date:

Next payment adjustment date:

Conversion Date:

Converted Interest Rate Index:

Converted Interest Rate Spread:

Maturity date:

ARD Loan?

Loan term:

Amortization term:

Hyper-Amortization Flag:

Hyper-Amortization Term:

Hyper-Amortization Rate Increase:

Balloon Amount:

Balloon LTV:

Prepayment Penalty Flag:

Prepayment Penalty Text:

Lockout Period:

Lien Position:

Fee/Leasehold:

Ground Lease Expiration Date:

CTL (Yes/No):

CTL Rating (Moody’s):

CTL Rating (Duff):

CTL Rating (S&P):

CTL Rating (Fitch):

Lease Guarantor:

CTL Lease Type (NNN, NN, Bondable):

Property Name:

Property Address:

Property City:

Property Zip Code:

Property Type (General):

Property Type (Specific):

Cross-collateralized (Yes/No):*

Property Size:

Year built:

Year renovated:

Actual Average Occupancy:

Occupancy Rent Roll Date:

Underwritten Average Occupancy:

Largest Tenant:

Largest Tenant SF:

Largest Tenant Lease Expiration:

2nd Largest Tenant:

2nd Largest Tenant SF:

2nd Largest Tenant Lease Expiration:

3rd Largest Tenant:

3rd Largest Tenant SF:

3rd Largest Tenant Lease Expiration:

Underwritten Average Rental Rate/ADR:

Underwritten Vacancy/Credit Loss:

Underwritten Other Income:

_____________________

 

*             If yes, give property information on each property covered and in
aggregate as appropriate. Asset ID’s should be denoted with a suffix letter to
signify loans/collateral.

 



 Ex. VI-1 

 

 

Underwritten Total Revenues:

Underwritten Replacement Reserves:

Underwritten Management Fees:

Underwritten Franchise Fees:

Underwritten Total Expenses:

Underwritten Leasing Commissions:

Underwritten Tenant Improvement Costs:

Underwritten NOI:

Underwritten NCF:

Underwritten Debt Service Constant:

Underwritten DSCR at NOI:

Underwritten DSCR at NCF:

Underwritten NOI Period End Date:

Hotel Franchise:

Hotel Franchise Expiration Date:

Appraiser Name:

Appraised Value:

Appraisal Date:

Appraisal Cap Rate:

Appraisal Discount Rate:

Underwritten LTV:

Environmental Report Preparer:

Environmental Report Date:

Environmental Report Issues:

Covered by Environmental Insurance (Yes/No):

Architectural and Engineering Report Preparer:

Architectural and Engineering Report Date:

Deferred Maintenance Amount:

Ongoing Replacement Reserve Requirement per A&E Report:

Immediate Repairs Escrow % (e.g. [___]%):

Replacement Reserve Annual Deposit:

Replacement Reserve Balance:

Tenant Improvement/Leasing Commission Annual Deposits:

Tenant Improvement/Leasing Commission Balance:

Taxes paid through date:

Monthly Tax Escrow:

Tax Escrow Balance:

Insurance paid through date:

Monthly Insurance Escrow:

Insurance Escrow Balance:

Reserve/Escrow Balance as of Date:

Probable Maximum Loss %:

Covered by Earthquake Insurance (Yes/No):

Number of times 30 days late in last 12 months:

Number of times 60 days late in last 12 months:

Number of times 90 days late in last 12 months:

Servicing Fee:

Secondary Financing in Place (Yes/No)

Secondary Financing Amount

Secondary Financing Description

Future Supplemental Financing (Yes/No)

Future Supplemental Financing Description

Notes:

 

 Ex. VI-2 

 

 

EXHIBIT VII

 

ADVANCE PROCEDURES

 

Submission of Due Diligence Package. No less than ten (10) Business Days prior
to the each Purchase Date, Seller shall deliver to Purchaser for Purchaser’s
review and approval a due diligence package with respect to each Eligible Asset
proposed to be purchased on such proposed Purchase Date, which shall contain the
following items (the “Due Diligence Package”):

 

(1)Purchased Asset Documents. With respect to each Eligible Asset:

 

(a)          if such Eligible Asset is not a Wet Purchased Asset, each of the
Purchased Asset Documents, blacklined against the approved form Purchased Asset
Documents; provided, however, if such Eligible Asset has not been originated and
closed at the time of such delivery, Seller shall deliver copies of all draft
Purchased Asset Documents, blacklined against the approved form Purchased Asset
Documents (with executed copies of all Purchased Asset Documents to be delivered
no less than three (3) Business Days prior to the proposed Purchase Date);

 

(b)          if such Eligible Asset is a Wet Purchased Asset, (i) copies of all
draft Purchased Asset Documents, along with blacklines against the approved form
Purchased Asset Documents, (ii) no later than 11:00 a.m. on the Business Day
before the requested Purchase Date, execution versions in final form of (A) the
Mortgage Note endorsed by the Seller in blank, without recourse (either on the
face thereof or pursuant to a separate allonge), (B) the Mortgage, (C) evidence
satisfactory to Purchaser that all documents necessary to perfect Seller’s (and,
by means of assignment to Purchaser on the Purchase Date, Purchaser’s) interest
in the collateral and (D) such other components of the Purchased Asset File as
Purchaser may require on a case by case basis with respect to the particular
Purchased Asset, in each case, along with blacklines of such executed Purchased
Asset Documents against the previously delivered drafts and (iii) not later than
the third (3rd) Business Day following the related Purchase Date, originals or
copies of all Purchased Asset Documents, as applicable, along with blacklines of
such Purchased Asset Documents against the previously delivered drafts, as
applicable.

 

(c)          if such Eligible Asset is a Wet Purchased Asset, a fully executed
and delivered Escrow Agreement;

 

(d)          certificates or other evidence of insurance demonstrating insurance
coverage in respect of the underlying real estate directly or indirectly
securing or supporting such Eligible Asset of types, in amounts, with insurers
and otherwise in compliance with the terms, provisions and conditions set forth
in the Purchased Asset Documents; provided, however, with respect to any Wet
Purchased Asset, if such certificates or other evidence of insurance are not
available at least ten (10) Business Day prior to the related Purchase Date,
Seller shall deliver such certificates or other evidence of insurance to
Purchaser as soon as they are available thereafter, and in any case, by no later
than 10:00 a.m. on the Business Day before the requested Purchase Date. Such
certificates or other evidence shall indicate that Seller, will be named as an
additional insured as its interest may appear and shall contain a loss payee
endorsement in favor of such additional insured with respect to the policies
required to be maintained under the Purchased Asset Documents;

 

 Ex. VII-1 

 

 

(e)          a survey of the underlying real estate directly or indirectly
securing or supporting such Eligible Asset;

 

(f)          as reasonably requested by Purchaser, satisfactory reports of UCC,
tax lien, judgment and litigation searches and title updates conducted by search
firms and/or title companies reasonably acceptable to Purchaser with respect to
the Eligible Asset, underlying real estate directly or indirectly securing or
supporting such Eligible Asset, Seller and Mortgagor, such searches to be
conducted in each location Purchaser shall reasonably designate;

 

(g)          an unconditional commitment to issue a Title Policy in favor of
Seller and Seller’s successors and/or assigns with respect to Seller’s interest
in the related real property and insuring the assignment of the Eligible Asset
to Purchaser, with an amount of insurance that shall be not less than the
maximum principal amount of the Eligible Asset, or an endorsement or
confirmatory letter from the title insurance company that issued the existing
title insurance policy, in favor of Seller and Seller’s successors and/or
assigns, that amends the existing title insurance policy by stating that the
amount of the insurance is not less than the maximum principal amount of the
Eligible Asset (taking into account the proposed advance); and

 

(h)          certificates of occupancy and letters certifying that the property
is in compliance with all applicable zoning laws, each issued by the appropriate
Governmental Authority.

 

(2)Transaction-Specific Due Diligence Materials. Each of the following:

 

(a)          a summary memorandum outlining the proposed Transaction, including
transaction benefits and all material underwriting risks, all Underwriting
Issues and all other characteristics of the Eligible Asset that Seller believes
a reasonable buyer would consider material,

 

(b)          the Asset Information and, if available, maps and photos of the
underlying real estate directly or indirectly securing or supporting such
Eligible Asset;

 

(c)          a current rent roll and roll over schedule;

 

(d)          a cash flow pro-forma, plus historical information;

 

 Ex. VII-2 

 

 

(e)          a description of the underlying real estate directly or indirectly
securing or supporting such Eligible Asset and any other collateral securing
such Eligible Asset, the related collateral securing such Eligible Asset, if
any;

 

(f)          indicative debt service coverage ratios;

 

(g)          indicative loan-to-value ratios;

 

(h)          a term sheet outlining the transaction generally;

 

(i)          a description of the Mortgagor and sponsor, including experience
with other projects (real estate owned), their ownership structure (including,
without limitation, the board of directors, if applicable) and financial
statements;

 

(j)          a description of Seller’s relationship, if any, to the Mortgagor
and sponsor; and

 

(k)          copies of documents evidencing such Eligible Asset, or current
drafts thereof, including, without limitation, underlying debt and security
documents, guaranties, the underlying borrower’s and guarantor’s organizational
documents, warrant agreements, and loan and collateral pledge agreements, as
applicable, provided that, if same are not available to Seller at the time of
Seller’s submission of the Due Diligence Package to Purchaser, Seller shall
deliver such items to Purchaser promptly upon Seller’s receipt of such items.

 

(3)                          Environmental and Engineering. A “Phase 1” (and, if
requested by Purchaser, “Phase 2”) environmental report, an asbestos survey, if
applicable, and an engineering report, each in form reasonably satisfactory to
Purchaser, by an engineer or environmental consultant reasonably approved by
Purchaser.

 

(4)                          Credit Memorandum. A credit memorandum, asset
summary or other similar document that details cash flow underwriting,
historical operating numbers, underwriting footnotes, rent roll and lease
rollover schedule.

 

(5)                          Appraisal. An appraisal by a member of the
Appraisal Institute performed in accordance with The Federal Institutions
Reform, Recovery and Enforcement Act of 1989, as amended. The related appraisal
shall (A) be dated less than twelve (12) months prior to the origination of the
Eligible Asset and (B) not be ordered by the related borrower or an Affiliate of
the related borrower.

 

(6)                          Opinions of Counsel. An opinion of counsel
addressed to the loan originator and its successors and assigns from counsel to
the underlying obligor on the underlying loan transaction as to enforceability
of the loan documents governing such transaction and such other matters as
Purchaser shall require (including, without limitation, opinions as to due
formation, authority, choice of law, bankruptcy and perfection of security
interests).

 

 Ex. VII-3 

 

 

(7)                          Additional Real Estate Matters. To the extent
obtained by Seller from the Mortgagor or the underlying obligor at the
origination of the Eligible Asset, such other real estate related certificates
and documentation as may have been requested by Purchaser, such as abstracts of
all leases in effect at the real property relating to such Eligible Asset.

 

(8)                          Exceptions Report. A list of all exceptions to the
representations and warranties set forth in Exhibit VI to this Agreement and any
other Eligibility Criteria (the “Requested Exceptions Report”).

 

(9)                          Other Documents. Any other documents as Purchaser
or its counsel shall reasonably deem necessary.

 

(10)                        Approval of Eligible Asset. Conditioned upon the
timely and satisfactory completion of Seller’s requirements in clause (a) above,
Purchaser shall endeavor to, no less than two (2) Business Days prior to the
proposed Purchase Date (i) notify Seller in writing (which may take the form of
electronic mail format) that Purchaser has not approved the proposed Eligible
Asset as a Purchased Asset or (ii) notify Seller in writing (which may take the
form of electronic mail format) that Purchaser has approved the proposed
Eligible Asset as a Purchased Asset. Purchaser’s failure to respond to Seller on
or prior to two (2) Business Days prior to the proposed Purchase Date, shall be
deemed to be a denial of Seller’s request that Purchaser approve the proposed
Eligible Asset, unless Purchaser and Seller has agreed otherwise in writing.

 

(11)                        Assignment Documents. No less than two (2) Business
Days prior to the proposed Purchase Date, Seller shall have executed and
delivered to Custodian, in form and substance reasonably satisfactory to
Purchaser and its counsel, all applicable assignment documents evidencing the
complete, unbroken chain of assignment from the originator or initial holder of
the proposed Eligible Asset, as applicable, to Seller, together with the
corresponding original assignment documents from Seller to blank (“______”). The
proposed Eligible Asset shall be subject to no liens except as expressly
permitted by Purchaser. Each of the assignment documents shall contain such
representations and warranties in writing concerning the proposed Eligible Asset
and such other terms as shall be satisfactory to Purchaser in its sole and
absolute discretion.

 

 Ex. VII-4 

 

 

EXHIBIT VIII

 

FORM OF MARGIN CALL

 

[DATE]

 

Via Electronic Transmission

 

RFT GS LOAN, LLC

c/o Benefit Street Partners L.L.C.

9 West 57th Street

Suite 4920

New York, New York 10019

Email: M.Goodman@provequity.com

 

Re:Master Repurchase Agreement, dated as of December 27, 2016 (as amended,
restated, supplemented, or otherwise modified and in effect from time to time,
the “Master Repurchase Agreement”) by and between Goldman Sachs Bank USA
(“Purchaser”) and RFT GS Loan, LLC (“Seller”)

 

Ladies and Gentlemen:

 

Pursuant to Article 4(a) of the Master Repurchase Agreement, Purchaser hereby
notifies Seller that a Margin Deficit Event has occurred as set forth below.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Master Repurchase Agreement.

 

Purchased Asset: _____________________     [DESCRIBE MARGIN DEFICIT EVENT]      
MARGIN DEFICIT: $___________ Accrued interest from __________ to __________:
$___________     TOTAL WIRE DUE: $___________

 

WHEN A MARGIN DEFICIT EVENT EXISTS, SELLER IS REQUIRED TO CURE THE MARGIN
DEFICIT SPECIFIED ABOVE IN ACCORDANCE WITH THE MASTER REPURCHASE AGREEMENT AND
WITHIN THE TIME PERIOD SPECIFIED IN ARTICLE 4(b) THEREOF.

 

  Ex. VIII-1 

 

 

  GOLDMAN SACHS BANK USA         By:       Name:     Title:

 

  Ex. VIII-2 

 

 

EXHIBIT IX

 

[Reserved]

 

  Ex. IX-1 

 

 

EXHIBIT X

 

FORM OF COVENANT COMPLIANCE CERTIFICATE

 

[DATE]

 

Goldman Sachs Bank USA

c/o Goldman, Sachs & Co.

200 West Street

7th FL

New York, New York 10282

Attn:   Jeffrey Dawkins

Email:  jeffrey.dawkins@gs.com

 

Re:Master Repurchase Agreement, dated as of December 27, 2016 (as amended,
restated, supplemented, or otherwise modified and in effect from time to time,
the “Master Repurchase Agreement”) by and between Goldman Sachs Bank USA
(“Purchaser”) and RFT GS Loan, LLC (“Seller”)

 

Ladies and Gentlemen:

 

This Covenant Compliance Certificate is furnished pursuant to that Master
Repurchase Agreement and the Guaranty dated as of December 27, 2016 (the
“Guaranty”) made by [Realty Finance Trust, Inc., a Maryland corporation]
(“Guarantor”) in favor of Purchaser. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned thereto in the Master Repurchase
Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(i)I am a duly elected, qualified and authorized [Chief Financial Officer] of
Guarantor.

 

(ii)All of the financial statements, calculations and other information set
forth in this Covenant Compliance Certificate, including, without limitation, in
any exhibit or other attachment hereto, are true, complete and correct as of the
date hereof.

 

(iii)I have reviewed the terms of the Master Repurchase Agreement, the Guaranty
and the other Transaction Documents and I have made, or have caused to be made
under my supervision, a detailed review of the transactions and financial
condition of the Seller and Guarantor during the accounting period covered by
the financial statements attached (or most recently delivered to Purchaser if
none are attached).

 

(iv)Except as disclosed to Purchaser in writing, I am not aware of any facts or
circumstances that are reasonably likely to cause, or have caused, a Margin
Deficit Event or Mandatory Early Repurchase Event.

 



  Ex. X-1 

 

 

(v)As of the date hereof, and since the date of the certificate most recently
delivered pursuant to Article 12(b)(v) of the Master Repurchase Agreement, the
Seller and Guarantor have each observed or performed all of its covenants and
other agreements, and satisfied every condition, contained in the Master
Repurchase Agreement, the Guaranty and the other Transaction Documents to be
observed, performed or satisfied by it in each case in all material respects.

 

(vi)[IF FINANCIAL STATEMENTS ARE NOT ATTACHED: The examinations described in
paragraph (iii) above did not disclose, and I have no knowledge of, the
existence of any condition or event which constitutes a Default or an Event of
Default as of the date of this Covenant Compliance Certificate (including after
giving effect to any pending Transactions requested to be entered into), except
as set forth below.] [IF FINANCIAL STATEMENTS ARE ATTACHED: The examinations
described in paragraph (iii) above did not disclose, and I have no knowledge of,
the existence of any condition or event which constitutes a Default or an Event
of Default during or at the end of the accounting period covered by the attached
financial statements, or as of the date of this Covenant Compliance Certificate
(including after giving effect to any pending Transactions requested to be
entered into), except as set forth below.]

 

(vii)As of the date hereof, each of the representations and warranties made by
each Seller and Guarantor in any Transaction Document is true, correct and
complete in all material respects with the same force and effect as if made on
and as of the date hereof (except that any representation or warranty made only
as of a specific date was true on such date).

 

(viii)Each Seller Party hereby represents and warrants that it has no claim or
offset against Purchaser under the Transaction Documents.

 

(ix)[Reserved].

 

(x)[IF FINANCIAL SUMMARY PROPERTY PERFORMANCE REPORTS ARE ATTACHED: Attached
hereto are the summary property performance reports required to be delivered
pursuant to Article 12(b) of the Master Repurchase Agreement, which reports, to
the best of my knowledge after due inquiry, fairly and accurately present the
related Purchased Assets as of the date or with respect to the period therein
specified, determined in accordance with the requirements set forth in Article
12(b) of the Master Repurchase Agreement.]

 

(xi)[IF FINANCIAL STATEMENTS ARE ATTACHED: Attached hereto are the financial
statements required to be delivered pursuant to Article 12(b) of the Master
Repurchase Agreement, which financial statements, to the best of my knowledge
after due inquiry, fairly and accurately present, the financial condition and
results of operations of Guarantor as of the date or with respect to the period
therein specified, determined in accordance with the requirements set forth in
Article 12(b) of the Master Repurchase Agreement.]

 



  Ex. X-2 

 

 

(xii)[IF FINANCIAL STATEMENTS ARE ATTACHED: Attached hereto are the calculations
demonstrating compliance with the financial covenants set forth in the
Guaranty.]

 

Described below are the exceptions, if any, to any of the foregoing, listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the applicable Seller Party has taken, is taking,
or proposes to take with respect to each such condition or event:

 

       

 

The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit
or other attachment hereto, or otherwise covered by this Covenant Compliance
Certificate, are made and delivered as of the date first above written.

 

  [Realty Finance Trust, Inc., a   Maryland corporation]         By:       Name:
    Title:

 

  Ex. X-3 

 

 

EXHIBIT XI

 

RESERVED.

 

  Ex. X-4 

 

 

EXHIBIT XII

 

FORM OF ESCROW AGREEMENT

 

[DATE]

 

VIA FAX

 

Goldman Sachs Bank USA

c/o Goldman, Sachs & Co.

200 West Street

7th FL

New York, New York 10282

Attn:   Jeffrey Dawkins

Email:  jeffrey.dawkins@gs.com

 

Acquisition of ______________ (the “Asset”) by RFT GS Loan, LLC (“Seller”)

 

Ladies and Gentlemen:

 

This letter shall constitute the instructions to be followed by [INSERT NAME OF
SETTLEMENT AGENT] (the “Settlement Agent”) in connection with Seller’s
acquisition of the Asset, which shall be financed pursuant to the terms of that
certain Master Repurchase Agreement, dated as of December 27, 2016 (as amended,
restated, supplemented, or otherwise modified and in effect from time to time,
the “Repurchase Agreement”) by and between Seller and Goldman Sachs Bank USA
(“Purchaser”).

 

By its execution of this Letter, the Settlement Agent agrees to act as exclusive
agent and bailee for Purchaser with respect to the transaction described herein.

 

Upon or prior to notification that the Settlement Agent has received the Asset
Documents (as defined below), Purchaser will wire or cause to be wired to
Settlement Agent on [INSERT PURCHASE DATE] (the “Purchase Date”) an amount equal
to $________ (the “Proceeds”), which Proceeds shall be disbursed by the
Settlement Agent to the party entitled thereto as set forth on the settlement
statement executed by Seller and Purchaser, a copy of which is attached as
Exhibit A hereto (the “Disbursement Instructions”).

 

Before the Proceeds may be disbursed by the Settlement Agent, the Settlement
Agent shall be unconditionally obligated and prepared to comply with all
requirements of this letter and shall have received each of the following Asset
Loan Documents (collectively, the “Asset Documents”):

 

[LIST DOCUMENTS TO BE COLLECTED BY SETTLEMENT AGENT]

 

Upon receipt by the Settlement Agent of the Asset Documents and the Proceeds,
the Settlement Agent shall do each of the following in the order specified:

 

1.Disburse the Proceeds in accordance with the Disbursement Instructions.

 



  Ex. XIII-1 

 

 

2.Deliver the Asset Documents via overnight mail to the Custodian at the
following address:

 

Wells Fargo Bank, N.A.

Mortgage Document Custody (CMBS)

1055 10th Avenue SE

Minneapolis Minnesota 55414

Attention: CMBS – GSMCRFT

Fax No: (612) 466-5416

Tel. No: (612) 667-1015

Email: cmbscustody@wellsfargo.com

 

3.Notify Purchaser that all of the foregoing actions have been completed.

 

Notwithstanding the foregoing, Settlement Agent shall be permitted to deliver
recorded pages of the following Asset Documents to Custodian within two (2)
Business Days of receipt thereof from the applicable recording office:

 

[LIST PERMITTED POST-CLOSING DOCS]

 

All costs and expenses incurred in carrying out these instructions shall be
borne by Seller, and the Settlement Agent shall not look to any other party for
reimbursement of, or liability for, such costs and expenses.

 

The Settlement Agent hereby agrees (i) that the Settlement Agent has obtained
whatever assurances it deems necessary from the appropriate parties to firmly
bind itself to fully and completely carry out the instructions set forth herein
and (ii) that Purchaser is entitled to rely on the terms and provisions of this
agreement in wiring the Proceeds and shall be the intended beneficiary hereof.

 

If for any reason the Proceeds are funded by Purchaser to the Settlement Agent
and the funds have not been disbursed by the Settlement Agent as specified
herein on or before 5:00 P.M. (New York City time) on the Purchase Date, the
Settlement Agent shall contact Purchaser immediately for further instructions.
In the event that the Settlement Agent is advised to return the Proceeds to
Purchaser, the Settlement Agent agrees to do so on demand in accordance with the
instructions provided by Purchaser, without regard to any contrary instructions
from Seller. If Seller’s acquisition of the Asset is delayed, the Settlement
Agent will return the Asset Documents to Seller unless otherwise instructed by
Seller.

 

If Seller’s acquisition of the Asset is delayed and the Proceeds have been
received by the Settlement Agent, it is understood by Seller that interest shall
accrue on the Proceeds at the rate which would have applied under the Repurchase
Agreement had the acquisition been completed, from the time such amount is
received by the Settlement Agent until it is returned to Purchaser, and Seller
shall be liable for all such accrued interest.

 

  Ex. XIII-2 

 

 

  [INSERT NAME OF SETTLEMENT AGENT]         By:       Name:     Title:        
Notice Information   Address:   Attention:   Fax:       ACCEPTED AND AGREED:    
  RFT GS LOAN, LLC         By:       Name:     Title:

 

ACCEPTED AND AGREED:       GOLDMAN SACHS BANK USA, a New
York State member bank         By:       Name:     Title:  

 

Notice Information:

 

Goldman Sachs Bank USA

c/o Goldman, Sachs & Co.

200 West Street

7th FL

New York, New York 10282

Attn:  Jeffrey Dawkins

Tel:   (212) 902-6852

Email: jeffrey.dawkins@gs.com

 

  Ex. XIII-3 

 

 

EXHIBIT XIV

 

FORM OF CUSTODIAL AGREEMENT

 

  Ex. XIV-1 

 